Exhibit 10.28

EXECUTION VERSION

==============================================================

 

________________________________

 

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

February 6, 2018

among

VIRTUSA CORPORATION

as Borrower

THE OTHER LOAN PARTIES PARTY HERETO

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

___________________________

JPMORGAN CHASE BANK, N.A., and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Bookrunner(s) and Lead Arranger(s)

 

==============================================================

 

 

 







 

TABLE OF CONTENTS

 

 

 

ARTICLE I. Definitions

 


7

SECTION 1.01

Defined Terms


7

SECTION 1.02

Classification of Loans and Borrowings


45

SECTION 1.03

Terms Generally


46

SECTION 1.04

Accounting Terms; GAAP


46

SECTION 1.05

Status of Obligations


47

ARTICLE II. The Credits

 


47

SECTION 2.01

Commitments


47

SECTION 2.02

Loans and Borrowings


48

SECTION 2.03

Requests for Borrowings


49

SECTION 2.04

[Reserved.]


49

SECTION 2.05

[Reserved.]


49

SECTION 2.06

Letters of Credit


49

SECTION 2.07

Funding of Borrowings


55

SECTION 2.08

Interest Elections


55

SECTION 2.09

Termination and Reduction of Commitments


57

SECTION 2.10

Repayment of Loans; Evidence of Debt


58

SECTION 2.11

Prepayment of Loans


59

SECTION 2.12

Fees


61

SECTION 2.13

Interest


62

SECTION 2.14

Alternate Rate of Interest


63

SECTION 2.15

Increased Costs


64

SECTION 2.16

Break Funding Payments


65

SECTION 2.17

Payments Free of Taxes


66

SECTION 2.18

Payments Generally; Allocation of Proceeds; Pro Rata Treatment; Sharing of
Set-offs


70

SECTION 2.19

Mitigation Obligations; Replacement of Lenders


73

SECTION 2.20

Defaulting Lenders


73

SECTION 2.21

Expansion Option; Incremental Facilities


75

ARTICLE III. Representations and Warranties


78

SECTION 3.01

Organization; Powers


78

SECTION 3.02

Authorization; Enforceability


78

SECTION 3.03

Governmental Approvals; No Conflicts


79

SECTION 3.04

Financial Condition; No Material Adverse Change


79

SECTION 3.05

Properties; Intellectual Property


80

SECTION 3.06

Litigation and Environmental Matters


80

SECTION 3.07

Compliance with Laws and Agreements


80

SECTION 3.08

Investment Company Status


81

SECTION 3.09

Taxes


81

SECTION 3.10

ERISA


81

SECTION 3.11

Disclosure


81

SECTION 3.12

No Default


81

SECTION 3.13

Solvency


82

SECTION 3.14

Insurance


82

SECTION 3.15

Capitalization and Subsidiaries


82

2



 

SECTION 3.16

Security Interest in Collateral


82

SECTION 3.17

Employment Matters


82

SECTION 3.18

Anti-Corruption and Anti-Terrorism Laws and Sanctions


82

SECTION 3.19

Use of Proceeds


83

SECTION 3.20

Federal Reserve Regulations


83

SECTION 3.21

EEA Financial Institution


84

ARTICLE IV. Conditions

 


84

SECTION 4.01

Effective Date


84

SECTION 4.02

Each Credit Event


87

ARTICLE V. Affirmative Covenants


89

SECTION 5.01

Financial Statements; and Other Information


89

SECTION 5.02

Notices of Material Events


90

SECTION 5.03

Existence; Conduct of Business


91

SECTION 5.04

Payment of Obligations


91

SECTION 5.05

Maintenance of Properties


91

SECTION 5.06

Books and Records; Inspection Rights


91

SECTION 5.07

Compliance with Laws


92

SECTION 5.08

Use of Proceeds and Letters of Credit


92

SECTION 5.09

Insurance


93

SECTION 5.10

Additional Subsidiaries


94

SECTION 5.11

Additional Collateral; Further Assurances


94

SECTION 5.12

Accuracy of Information


95

SECTION 5.13

Consummation of Polaris Tender Offer. The Borrower will cause


95

SECTION 5.14

Post-Closing Covenant


95

ARTICLE VI. Negative Covenants


95

SECTION 6.01

Indebtedness


95

SECTION 6.02

Liens


98

SECTION 6.03

Fundamental Changes


100

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions


101

SECTION 6.05

Swap Agreements


104

SECTION 6.06

Restricted Payments


104

SECTION 6.07

Transactions with Affiliates


107

SECTION 6.08

Restrictive Agreements


107

SECTION 6.09

Amendment to Material Documents; Fiscal Year


108

SECTION 6.10

Financial Covenants


108

SECTION 6.11

Sale and Leaseback Transaction


109

SECTION 6.12

Asset Sales


109

SECTION 6.13

Immaterial Subsidiaries


111

ARTICLE VII. Events of Default


111

ARTICLE VIII. The Administrative Agent


115

ARTICLE IX. Miscellaneous

 


120

SECTION 9.01

Notices


120

SECTION 9.02

Waivers; Amendments


122

SECTION 9.03

Expenses; Indemnity; Damage Waiver


125

3



 

SECTION 9.04

Successors and Assigns


127

SECTION 9.05

Survival


131

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution


132

SECTION 9.07

Severability


132

SECTION 9.08

Right of Setoff


133

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process


133

SECTION 9.10

WAIVER OF JURY TRIAL


133

SECTION 9.11

Headings


134

SECTION 9.12

Confidentiality


134

SECTION 9.13

Material Non-Public Information


135

SECTION 9.14

Several Obligations; Nonreliance; Violation of Law


135

SECTION 9.15

USA PATRIOT Act


136

SECTION 9.16

Appointment for Perfection


136

SECTION 9.17

Interest Rate Limitation


136

SECTION 9.18

No Advisory or Fiduciary Responsibility


136

SECTION 9.19

No Fiduciary Duty, etc


137

SECTION 9.20

Amendment and Restatement of Existing Credit Agreement


138

SECTION 9.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


138

ARTICLE X. LOAN GUARANTY


139

SECTION 10.01

Guaranty


139

SECTION 10.02

Guaranty of Payment


139

SECTION 10.03

No Discharge or Diminishment of Loan Guaranty


139

SECTION 10.04

Defenses Waived


140

SECTION 10.05

Rights of Subrogation


141

SECTION 10.06

Reinstatement; Stay of Acceleration


141

SECTION 10.07

Information


141

SECTION 10.08

Termination


141

SECTION 10.09

Taxes


141

SECTION 10.10

Maximum Liability


142

SECTION 10.11

Contribution


142

SECTION 10.12

Liability Cumulative


143

SECTION 10.13

Keepwell


143

 

 





4



 

 

SCHEDULES:

Schedule 1.01A– Existing Letters of Credit

Schedule 1.01B – Immaterial Subsidiaries

Schedule 2.01A – Commitments

Schedule 2.01B – Letters of Credit Commitments

Schedule 3.06 -- Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Subsidiaries

Schedule 5.14 – Post-Closing Covenant

Schedule 6.01 -- Existing Indebtedness

Schedule 6.02 -- Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 -- Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Compliance Certificate

Exhibit C-1 – U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-2 – U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit C-3 – U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-4 – U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D – Joinder Agreement

Exhibit E – Form of Increasing Lender Supplement – Existing Lender

Exhibit F – Form of Augmenting Lender Supplement – New Lender

Exhibit G – Form of Borrowing Request

Exhibit H – Form of Solvency Certificate





5



 

 

Exhibit I – Form of Revolving Note

Exhibit J – Form of Term Note

Exhibit K – Form of Interest Election Request

 





6



 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 6, 2018 (the
“Effective Date”) (as it may be amended, modified, restated, or otherwise
supplemented from time to time, this “Agreement”), among VIRTUSA CORPORATION, a
Delaware corporation having its chief executive office at 2000 West Park Drive,
Westborough, Massachusetts 01581, as the Borrower, the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as the
Administrative Agent.

WHEREAS, the Borrower, the Administrative Agent and the Lenders as of the date
hereof are each party to that certain Credit Agreement dated as of February 25,
2016, which was amended by that certain Amendment No. 1 to Credit Agreement
dated as of May 3, 2017 and Amendment No. 2 to Credit Agreement dated as of
January 11, 2018 (as amended, modified, restated or otherwise supplemented, the
“Existing Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend and restate the Existing Credit Agreement, and the Lenders
and Administrative Agent are willing to so amend and restate the Existing Credit
Agreement, on the terms and conditions herein set forth;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“2016 Polaris Investments” has the meaning assigned to it in Section 6.01(n).

“2018 Polaris Investments” has the meaning assigned to it in Section 6.01(v).

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than an existing Subsidiary), or any business or
division of any Person (other than an existing Subsidiary), (b) the acquisition
of in excess of fifty percent (50%) of the stock (or other Equity Interest) with
ordinary voting power of any Person (other than an existing Subsidiary), or (c)
the acquisition of another Person (other than an existing Subsidiary) by a
merger, amalgamation or consolidation or any other combination with such Person.

“Additional Lender” has the meaning assigned to such term in Section 2.21.





7



 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to it in Section 9.01(d).

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof.  As of the Effective Date, the
Aggregate Revolving Commitment is $200,000,000.

“Agreement” has the meaning assigned to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means all laws, rules, and regulations relating to
terrorism or money laundering, including Executive Order No. 13224, the USA
Patriot Act, all laws, rules, and regulations comprising or implementing the
Bank Secrecy Act, any Sanctions laws and the laws, rules, and regulations
administered by OFAC.





8



 

“Applicable Percentage” means, at any time with respect to any Lender, (a) with
respect to Revolving Loans or LC Exposure, the percentage equal to a fraction,
the numerator of which is such Lender’s Revolving Commitment and the denominator
of which is the Aggregate Revolving Commitment; provided, that if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, after
giving effect to any assignments; provided further, that in the case of Section
2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the foregoing calculation; and (b)
with respect to Term Loans, a percentage equal to a fraction, the numerator of
which is the aggregate outstanding principal amount of such Lender’s Term Loans
and the denominator of which is the sum of the aggregate outstanding principal
amount of all Term Loans and unfunded Term Loan Commitments; provided, that in
the case of Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Credit Exposure and unused Commitments shall be disregarded
in the foregoing calculation.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Rate for Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Applicable Rate
for Commitment Fee”, as the case may be, based on the Consolidated Total Net
Leverage Ratio applicable on such date:

 

Pricing Level

Consolidated Total Net Leverage Ratio

Applicable Rate for Eurodollar Loans

Applicable Rate for ABR Loans

Applicable Rate for Commitment Fee

I

< 2.00:1.00

2.25%

1.25%

0.30%

 

II

≥  2.00:1.00

and

< 2.50:1.00

2.50%

1.50%

0.35%

III

≥  2.50:1.00

and

< 3.00:1.00

2.75%

1.75%

0.40%

IV

≥  3.00:1.00

 

3.00%

2.00%

0.45%

 

For purposes of the foregoing, (a) the Consolidated Total Net Leverage Ratio
shall be determined as of the end of each fiscal quarter of the Borrower and its
Subsidiaries based on the Financial Statements delivered pursuant to Section
5.01(a) or (b) and the corresponding certificate delivered pursuant to Section
5.01(d); and (b) each change in the Applicable Rate resulting from a change in
the Consolidated Total Net Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of



9



 

such Financial Statements and certificate indicating such change and ending on
the date immediately preceding the effective date of the next change in the
Applicable Rate; provided,  unless waived with the written consistent of the
Required Lenders, Pricing Level III set forth above shall apply if the Borrower
fails to deliver the consolidated Financial Statements required to be delivered
by it pursuant to Section 5.01(a) or (b) or the corresponding certificate
required to be delivered by it pursuant to Section 5.01(d), during the period
from the expiration of the time for delivery thereof until such Financial
Statements and certificate are delivered.  Pricing Level III set forth above
shall apply during the period commencing on and including the Effective Date and
ending on the date immediately preceding the delivery of Financial Statements
covering the fiscal quarter of the Borrower and its Subsidiaries ending March
31, 2018, pursuant to Section 5.01(b) and the corresponding certificate pursuant
to Section 5.01(d).

If at any time the Administrative Agent reasonably and in good faith determines
that the Financial Statements or compliance certificate upon which the
Applicable Rate was determined were incorrect (whether based on a restatement,
fraud or otherwise), the Administrative Agent shall notify the Borrower in
writing and, subject to confirmation by the Borrower of such error (which
confirmation shall not be unreasonably withheld or delayed), the Borrower shall
be required to retroactively pay any additional amount that the Borrower would
have been required to pay if such Financial Statements and compliance
certificate had been accurate at the time they were delivered.

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Amount” means, as of any date of determination, an amount, determined
on a cumulative basis, equal to $55,000,000,  plus, without duplication:

(a)the cumulative amount of all cash contributions to the common capital of the
Borrower or the amount of Net Proceeds actually received by the Borrower from
the issuance of any Equity Interests (other than Disqualified Equity Interests)
on or after the Effective Date, plus

(b)an amount equal to any returns of original principal or capital accounts
actually received by the Borrower or any of the Subsidiaries in cash in respect
of any Investments made after the Effective Date pursuant to Section 6.04(y),
 minus

(c)the sum of (i) the aggregate amount of Investments made after the Effective
Date pursuant to Section 6.04(y), (ii) the aggregate amount of Restricted
Payments made after the Effective Date pursuant to clause (x) of Section 6.06(a)
and the aggregate amount of





10



 

Restricted Payments made after the Effective Date pursuant to clause (xiii) of
Section 6.06(a), and (iii) the aggregate amount of prepayments of Subordinated
Indebtedness made after the Effective Date.

“Banking Services” means any of the following bank services provided to the
Borrower or any Subsidiary by any Banking Services Provider:  (a) credit cards
for commercial customers (including “commercial credit cards” and purchasing
cards), (b) stored value cards and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Agreement” means any agreement entered into in connection with
Banking Services.

“Banking Services Provider” means any Person that (i) is a Lender or an
Affiliate of a Lender at the time it enters into the applicable Banking Services
Agreement, in its capacity as a party thereto, or (ii) with respect to any
Banking Services Agreement existing as of the Effective Date, is a Lender or an
Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§101 et
seq.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in, and that is
subject to, Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or





11



 

otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Laws; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC lists or a Person owned or controlled by a Person or Persons on the
current OFAC lists of designated persons under Anti-Terrorism Laws and Sanctions
laws.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Virtusa Corporation, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) Term Loans of the same
Type and currency (if applicable), made, converted or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, without duplication, for any period, with respect
to any Person, the aggregate of all expenditures (whether paid in cash or
accrued as liabilities) during such period by such Person for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person, but excluding (i) the purchase price of equipment that is
purchased contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (ii) Permitted Acquisitions and other Investments permitted pursuant
to Section 6.04, and (iii) any expenditures which are contractually required to
be, and are, reimbursed to the Loan Parties in cash by a third party (including
landlords) during such period of calculation.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or





12



 

personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Cash Equivalents” means:

(a)Dollars, Euro, British Pounds or any national currency of any member state of
the European Union;

(b)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, Canada, a
member state of the European Union or, in each case, any agency or
instrumentality thereof (provided that the full faith and credit of such country
or such member state is pledged in support thereof), in each case maturing
within one year from the date of acquisition thereof;

(c)investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least P-2 (or the equivalent thereof) by Moody’s or at least A-2 (or the
equivalent thereof) by S&P, or if at the time neither is issuing comparable
ratings then a comparable rating of another Nationally Recognized Statistical
Rating Organization;

(d)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(e)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (b) above and entered into with a
financial institution satisfying the criteria described in clause (d) above; and

(f)money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(g)Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization) maturing with one year from the date of acquisition
thereof;

(h)bills of exchange issued in the United States, Canada or a member state of
the European Union eligible for rediscount at the relevant central bank and
accepted by a bank (or any dematerialized equivalent);





13



 

(i)interests in any investment company, money market or enhanced high yield fund
which invests at least 95% of its assets in instruments of the type specified in
clauses (a) through (h) above;

(j)instruments and investments of the type and maturity described in clause (a)
through (i) denominated in any foreign currency or of foreign obligors, which
investments or obligors are, in the reasonable judgment of the Borrower,
comparable in investment quality to those referred to above;

(k)the marketable securities portfolio owned by the Borrower or its direct or
indirect Subsidiaries on the Effective Date; and

(l)solely with respect to any Subsidiary that is a Foreign Subsidiary,
investments of comparable tenor and credit quality to those described in the
foregoing clauses (b) through (k) customarily utilized in countries in which
such Foreign Subsidiary operates for short term cash management purposes.

“Certificate of Designations” means (i) with respect to the Series A Preferred
Stock, the Series A Certificate of Designations, and (ii) with respect to the
Series A-1 Preferred Stock, the Series A-1 Certificate of Designations.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation at any time of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were not (i) directors of
the Borrower on the date of this Agreement or (ii) nominated, approved or
appointed by the board of directors of the Borrower; (c) the Borrower shall
cease to own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Permitted Encumbrances), all of the outstanding Equity
Interests of Virtusa Securities Corporation and InSource, LLC (other than
pursuant to transactions permitted under Sections 6.03 and 6.12); or (d) the
Borrower or its direct or indirect Subsidiaries shall cease to own and hold,
free and clear of all Liens and other encumbrances (other than Permitted
Encumbrances), at least 50.1% of the aggregate outstanding shares or other
Equity Interests of Polaris  (other than pursuant to transactions permitted
under Section 6.03 and 6.12) or (e)  after the consummation of any Financed
Acquisition, the Borrower or its direct or indirect Subsidiaries shall cease to
own and hold, free and clear of all Liens or other encumbrances (other than
Permitted Encumbrances), at least 50.1% of the outstanding Equity Interests of
the Financed Acquisition Target (other than pursuant to transactions permitted
under Sections 6.03 and 6.12).

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law,





14



 

rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary,  (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

“Closing Date Term Loans” has the meaning set forth in Section 2.01(b).

“Closing Date Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Closing Date Term Loans hereunder.  The
initial amount of each Lender’s Closing Date Term Loan Commitment is set forth
on Schedule 2.01A.  The initial aggregate amount of all Lender’s Closing Date
Term Loan Commitments is $180,000,000.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Administrative Agent, on behalf of the Secured Parties, to secure the
Secured Obligations.  For greater certainty, the term “Collateral” excludes all
“Excluded Property” as defined in Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, Trademark
Security Agreement, and Patent Security Agreement, the Reaffirmation Agreement,
and all other agreements, instruments and documents executed in connection with
this Agreement that are intended to create or perfect Liens to secure the
Secured Obligations, including all other security agreements, pledge agreements,
mortgages, deeds of trust, pledges, powers of attorney relating to any of the
foregoing,  and collateral assignments or similar collateral documents, whether
heretofore, now or hereafter executed by the Borrower or any of its Subsidiaries
and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01A, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.  .





15



 

“Commodity Exchange Act”  means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to it in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus

(a)without duplication and, except with respect to amounts added back pursuant
to clauses (xii) (solely in the case of amounts constituting the proceeds of
business interruption insurance ) or (xiv), to the extent deducted (and not
added back) in determining such Consolidated Net Income for such period,

(i)Consolidated Interest Expense  (including net losses (or gains) on Swap
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, unused line fees, letter of credit fees, facing fees
and bank guaranty fees), net of interest income;

(ii)the provision for taxes based on income, profits or capital, including
federal, foreign, state, local, franchise, excise, value added and similar taxes
paid or accrued during such period (including in respect of repatriated funds
and any future taxes or other levies which replace or are intended to be in lieu
of such taxes and any penalties and interest related to such taxes or arising
from tax examinations) net of any tax credits;

(iii)depreciation expense;

(iv)amortization expense;

(v)fees and expenses incurred during such period in connection with any
Permitted Acquisitions, sale of assets outside the ordinary course of business,
and Investments permitted under Section 6.04 (a) consummated during such period
and (b) to the extent not consummated, in an aggregate amount for all such
transactions in this clause (v)(b), together with those set forth in clause
(vi), not to exceed $5,000,000 during any twelve (12) month period;

(vi)any non-cash loss from any sale of assets outside the ordinary course of
business; provided that aggregate amount of all add-





16



 

backs in this clause (vi), together with those set forth in clause (v)(b), shall
not exceed $5,000,000 during any twelve (12) month period;

(vii)non-cash equity-based compensation expenses for such period;

(viii)fees and expenses incurred during such period in connection with the Loan
Documents, the Transactions and the Orogen Transactions;

(ix)extraordinary and non-recurring losses or expenses;

(x)the amount of any non-controlling or minority interest expense consisting of
Subsidiary income attributable to minority Equity Interests of third parties in
any non-wholly owned Subsidiary;

(xi)the amount of unamortized fees, costs, prepayment premiums and expenses
previously paid in cash and capitalized and subsequently expensed in connection
with the repayment of Indebtedness and any required prepayment premiums in
connection therewith during such period;

(xii)proceeds of business interruption insurance and any expenses and payments
covered by third party indemnification, insurance, reimbursement, guaranty,
purchase price adjustment or similar arrangement, or otherwise reimbursed or
reimbursable by a third party, to the extent that such expenses and payments
have been paid or reimbursed in cash during such period;

(xiii)the amount of any cash restructuring and similar charges, severance costs,
lease termination costs, retention, recruiting and relocation costs, integration
and other business optimization expenses, signing costs, retention or completion
bonuses, stock-option or equity-based compensation expenses, transition costs,
costs related to the closure or consolidation of facilities and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), including, without limitation, any
one-time expense relating to enhanced accounting function or other transaction
costs, and other one-time expenses not otherwise added back to Consolidated
EBITDA; provided that aggregate amount of all add-backs in this clause (xiii)
shall not exceed $7,500,000 during any twelve (12) month period;

(xiv)the amount of “run-rate” cost savings, synergies and operating expense
reductions (the “Cost Savings”) realized or projected by the Borrower in good
faith and certified by an officer of the Borrower in writing to result from
actions taken or with respect to which substantial steps have been taken prior
to the last day of such measurement period (or reasonably anticipated to be
taken or initiated within eighteen (18) months





17



 

after the date of the relevant event or transaction) with respect to
integrating, consolidating or discontinuing operations, headcount reductions or
closure of facilities, or otherwise, in each case resulting from the
Transactions, other acquisitions (whether before or after the Effective Date),
dispositions outside the ordinary course of business permitted hereunder,
restructurings or cost savings initiatives, which cost savings, synergies and
operating expense reductions shall be calculated on a Pro Forma Basis as though
they had been realized on the first day of such period, net of the amount of
actual benefits realized during such period from such actions that are otherwise
included in the calculation of Consolidated EBITDA; provided that (i) an officer
of the Borrower shall have provided a reasonably detailed statement or schedule
of such Cost Savings and shall have certified to Administrative Agent that such
cost savings, synergies, operating improvements and operating expense
reductions, as the case may be, are directly attributable to the applicable
transaction or initiative, reasonably identifiable, factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or are expected to be taken (in the good faith determination of the
Borrower), within eighteen (18) months after the relevant transaction or
initiative, and (ii) the aggregate amount of all add-backs pursuant to this
clause (xiv) shall not exceed 15% of Consolidated EBITDA (calculated without
giving effect to this clause (xiv)) for such twelve (12) month period;

(xv)to the extent not already covered in clauses (a)(i) through (a)(xiv) above,
all other non-cash charges, expenses and losses for such period;

(xvi)fees, costs, expenses, charges and payments paid or incurred in such period
in connection with litigation matters disclosed prior to the Effective Date to
the Administrative Agent, in an aggregate amount not to exceed $2,500,000 during
any twelve (12) month period; and

(xvii)Retention Payments paid during such period;

minus (b) without duplication and to the extent included in such Consolidated
Net Income for such period, (i) any cash payments made during such period in
respect of items described in clauses (a)(vi), (a)(vii), (a)(ix) or (a)(xv)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were taken or incurred, and (ii) extraordinary or non-recurring income
or gains, all calculated for the Borrower and its Subsidiaries on a consolidated
basis.

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(x) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any sale or disposition of assets or series of related sales or
dispositions of assets (other than to any Loan Party), the Consolidated EBITDA
for such Reference Period shall be reduced by an amount





18



 

equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such sale or disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (y) if during such Reference
Period the Borrower or any Subsidiary shall have made any Permitted Acquisition
or other Investments permitted hereunder, Consolidated EBITDA for such Reference
Period shall be calculated after giving effect thereto on a pro forma basis as
if such Permitted Acquisition or other Investment  (including the incurrence or
assumption of any Indebtedness in connection therewith) had occurred on the
first day of such Reference Period, without duplicating any other add-back to
Consolidated EBITDA.

“Consolidated Funded Debt” means all Indebtedness of the types described in
clauses (a) (solely with respect to obligations for borrowed money), (b), (e),
(h), (k) and (o), and, to the extent related to Indebtedness of such types,
clauses (f) and (g) of the definition of “Indebtedness,” and all Guarantees in
respect of any of the foregoing; provided that, with respect to such clauses (e)
and (k), all obligations in respect of the deferred purchase price of property
or services and obligations under any earn-out shall, in each case, be included
only if and to the extent such obligations remain unpaid following the due date
thereof; and provided further, that with respect to clause (o), obligations with
respect to Retention Payments shall be included only when such payments become
due and payable.

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries calculated in accordance with GAAP on a consolidated basis (without
duplication) for such period, all interest expense (including interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP) with respect to all outstanding Indebtedness of the Borrower and the
Subsidiaries allocable to such period in accordance with GAAP (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit) less interest income.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP as of such date.

“Consolidated Total Net Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Funded Debt as of such date, net of
unrestricted cash and Cash Equivalents of the Borrower and the Guarantors as of
such date in an aggregate amount not to exceed $50,000,000, to (b) Consolidated
EBITDA for the Reference Period ended on such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.





19



 

“Cost Savings” has the meaning assigned to it in the definition of “Consolidated
EBITDA”.

“Credit Exposure” means, with respect to any Lender at any time, the sum of (a)
such Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal
to the aggregate principal amount of such Lender’s (i) Term Loans outstanding at
such time and (ii) the Delayed Draw Term Loan Commitment at such time.

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit, (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, or (iv) comply with its obligations under this Agreement, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s (x) receipt of such certification in form
and substance satisfactory to it and the Administrative Agent, and (y) becoming
compliant with its obligations under this Agreement, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Deferred Acquisition Obligations” has the meaning set forth in Section 6.01(i).

“Delayed Draw Term Loans” has the meaning set forth in Section 2.01(c).

“Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Delayed Draw Term Loans hereunder.  The
initial amount of each Lender’s Delayed Draw Term Loan Commitment is set forth
on Schedule 2.01A, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its Delayed
Draw Term Loan Commitment.  The initial aggregate amount of all Delayed Draw
Term Loan Commitments is $70,000,000.

“Delayed Draw Term Loan Commitment Termination Date” means June 6, 2018.





20



 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or upon the happening of any event, (a) require the payment
of any dividends (other than dividends payable solely in shares of Qualified
Equity Interests), (b) mature or are mandatorily redeemable or subject to
mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation, on a fixed date or otherwise, prior to
the date that is 91 days following the then Latest Maturity Date at such time,
or (c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any debt securities or any Equity Interest referred to in
clause (a) or (b) above, prior to the date that is 91 days following the then
Latest Maturity Date at such time; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of the Borrower or any
Subsidiary, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

“Dollar Amount” of any Foreign Currency at any date means the equivalent in such
currency of U.S. dollars, calculated on the basis of the Exchange Rate for such
currency as in effect on the last day of the Reference Period then most recently
ended.

“dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary”  means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any State of the United States
or the District of Columbia.

“EDGAR System” means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the SEC or any replacement system.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning assigned to it in the introductory paragraph of
this Agreement.





21



 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests”  means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to





22



 

terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent in consultation with the Borrower or, in the event no
such service is selected, such Exchange Rate shall instead be calculated on the
basis of the arithmetical average of the spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of U.S. dollars with such
Foreign Currency, for delivery two (2) Business Days later; provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent in consultation with the Borrower may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.”

“Excluded Person” means any competitor of Borrower or its Subsidiaries
identified by Borrower in writing to Lenders from time to time; provided,
however, that no state or federally-chartered bank, savings and loan or other
regulated financial institution (including financial institutions regulated by a
Governmental Authority of any nation or any political subdivision thereof or any
central bank or supranational entity, such as the European Union) shall be an
Excluded Person.

“Excluded Subsidiary” means (a) any Subsidiary that is by applicable law or
regulation or contractual obligations existing on the date of this Agreement
(or, in the case of any newly acquired or organized Subsidiary, in existence at
the time of acquisition or organization but not entered into in contemplation
thereof) from guaranteeing the Obligations, (b) any Subsidiary with respect to
which the Administrative Agent and the Borrower agree that the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a guarantee of the Obligations would be excessive in view of the
practical benefits to be obtained by the





23



 

Lenders therefrom, (c) any Foreign Subsidiary of the Borrower or of any other
direct or indirect Domestic Subsidiary, or any Domestic Subsidiary of a Foreign
Subsidiary that is a CFC, (d) any direct or indirect Domestic Subsidiary if it
has no material assets other than Equity Interests or indebtedness of one or
more Foreign Subsidiaries that are CFCs, (e) any Subsidiary that is a captive
insurance company, (f) any Subsidiary that is a Massachusetts Securities
Corporation, (g) any Subsidiary that is a special purpose entity reasonably
satisfactory to the Administrative Agent, (h) any Immaterial Subsidiary, and (i)
any joint venture.

“Excluded Swap Obligations” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an “eligible contract participant” (determined
after giving effect to any “keepwell, support or other agreement” for the
benefit of such Loan Guarantor) as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Guarantor, or the
grant of such security interest, becomes effective with respect to such Swap
Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Loan Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Guarantor,
or the grant of such security interest, becomes or would become effective with
respect to such related Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.





24



 

“Existing Credit Agreement” has the meaning assigned to it in the introductory
paragraph of this Agreement.

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 1.01A.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Financed Acquisition” means any one or more Acquisitions by the Borrower and/or
its direct or indirect wholly-owned Subsidiaries funded in whole or in part with
Delayed Draw Term Loans and approved by each Lender.

“Financed Acquisition Agreement” means, collectively and individually, one or
more purchase agreements (together with all exhibits, schedules and disclosure
letters thereto, and as the same may be amended, restated or otherwise modified
from time to time in accordance with the terms of this Agreement) governing a
Financed Acquisition.

“Financed Acquisition Target” means, collectively and individually, the target
company of any Financed Acquisition.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period minus the aggregate amount of Capital
Expenditures made during such period (to the extent not financed with
Indebtedness (other than Revolving Loans), an issuance of Equity Interests or
capital contributions, or proceeds of asset sales, the proceeds of casualty
insurance used to replace or restore assets), to (b) Fixed Charges for such
period, all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

“Fixed Charges” means, for any period, without duplication, regularly scheduled
Consolidated Interest Expense paid in cash for such period, plus regularly
scheduled dividends





25



 

 

paid in cash for such period on or with respect to any Disqualified Equity
Interests (including the Orogen Series A Preferred Stock), plus regularly
scheduled amortization payments on Indebtedness in cash during such period
(regularly scheduled amortization payments shall be determined without giving
effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period), plus expense for income taxes paid in cash for such period, plus the
interest component of Capital Lease Obligation payments for such period paid in
cash, all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP except as otherwise stated above.

“Flood Laws” means, collectively, the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, the National Flood Insurance Reform Act
of 1994 (amending 42 USC 4001, et seq.), and the Flood Insurance Reform Act of
2004, as such statutes may be amended or re-codified from time to time, any
substitution therefor, and any regulations promulgated thereunder, and all other
applicable laws relating to flood insurance.

 

“Foreign Currency” means Rupees (INR).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.





26



 

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantor Payment” has the meaning assigned to such term in Section 10.11.

“Guarantors” means each Subsidiary of the Borrower, any other guarantors of the
Guaranteed Obligations, and any other Person who becomes a party to this
Agreement pursuant to Section 5.11 or a Joinder Agreement and their successors
and assigns; provided, however, that in no case shall an Excluded Subsidiary be
a Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Historical Financial Statements” means (a) the audited consolidated balance
sheets of the Borrower and its Subsidiaries as of March 31, 2016  and March 31,
2017  and the related audited consolidated statements of income, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal
years, in each case, prepared in accordance with GAAP, and (b) unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as of June 30,
2017 and September 30, 2017  and the related unaudited consolidated statements
of income, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal quarters.

“Home Page” means the Borrower’s corporate home page on the World Wide Web
accessible through the Internet via the universal resource locator (URL)
identified as http://www.virtusa.com or such other universal resource locator
that it shall designate in writing to the Agent as its corporate home page on
the World Wide Web.

“Immaterial Subsidiary” means each of the Subsidiaries listed on Schedule 1.01B
and each other Subsidiary (other than a Guarantor) designated as an “Immaterial
Subsidiary” from time to time by the Borrower in a written notice to the
Administrative Agent; provided that (i) no Immaterial Subsidiary shall,
individually, comprise more than two and a half percent (2.5%) of the Borrower’s
Consolidated Total Assets or Consolidated EBITDA as of the end of or for the
most recently ended Reference Period (it being understood and agreed that if, at
any time, any designated Immaterial Subsidiary exceeds such threshold, it shall
automatically cease to be an Immaterial Subsidiary until such time, if any, as
the Borrower may re-designate it as an “Immaterial Subsidiary” in accordance
herewith), and (ii) all Immaterial Subsidiaries shall not, collectively,
comprise more than five percent (5%) of the Borrower’s Consolidated Total Assets
or Consolidated EBITDA as of the end of or for the most recently ended Reference
Period.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).

“Incremental Term Loan” has the meaning assigned to such term in Section
2.21(a).





27



 

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business and not more than 90 days overdue),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, in each case, to the
extent not cash collateralized, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (k) obligations under any
earn-out to the extent recognized under GAAP, (l) all obligations of such Person
to purchase, redeem, retire or otherwise acquire for value any Disqualified
Equity Interests (including the Orogen Series A Preferred Stock) to the extent
such purchase, redemption, retirement or other acquisition is required to occur
on or prior to the Latest Maturity Date in effect at the time of issuance of
such Equity Interests (other than any such obligation that is contingent upon
the prior payment in full of the Obligations (excluding (1) any unasserted
contingent Obligations and (2) LC Exposure to the extent the Borrower has
deposited into an LC Collateral Account (in a manner consistent with the
provisions of Section 2.06(j)) an amount in cash equal to 102% of the LC
Exposure as of such date) and the termination of the Commitments of all Lenders
hereunder), (m) any Off-Balance Sheet Liability, (n) net obligations payable at
the termination of any and all Swap Agreements, determined by reference to the
Swap Termination Value thereof to the extent not cash collateralized, and (o)
obligations in respect of any Retention Payments.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Indemnitee”  has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08,  in the form of
Exhibit K or any other form reasonably approved by the Administrative Agent.





28



 

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each fiscal quarter and the Maturity Date, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than one month’s duration, each day
prior to the last day of such Interest Period that occurs at intervals of one
month’s duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated  Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment” means, as applied to the Borrower and its Subsidiaries, (a) the
purchase or acquisition of any Equity Interest, evidence of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of any other Person (including any Subsidiary), (b) any loan,
advance or extension of credit (excluding accounts receivable arising in the
ordinary course of business and not more than 90 days overdue) to, or
contribution to the capital of, or Guarantee of any obligations of, any other
Person (including any Subsidiary), (c) any other investment or interest in any
other Person (including any Subsidiary), and  (d) any Acquisition. The amount of
any Investment shall be the original principal or capital amount thereof less
all returns of principal or equity thereon (without adjustment by reason of the
financial condition of such other Person) and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property
exchanged.

“Investment Agreement” means that certain Investment Agreement dated on or about
May 3, 2017, by and among the Borrower and Orogen, as the same may be amended,





29



 

 

supplemented or otherwise modified from time to time in a manner not materially
adverse to the Lenders.

“Investment Policy” means the Eighth Amended and Restated Virtusa Corporation
Investment Policy and Procedures approved on December 5, 2017 by the Audit
Committee of the board of directors of the Borrower as amended from time to time
with the consent of the Administrative Agent in its discretion (such consent not
to be unreasonably withheld, conditioned or delayed).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., and any
other Lender that agrees to act as an Issuing Bank, each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.  Each reference
herein to the “Issuing Bank” shall be deemed to be a reference to the relevant
Issuing Bank.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan or Commitment hereunder at such time (and excluding
any earlier acceleration of the Loans or termination of the Commitments), in
each case as extended in accordance with this Agreement from time to time.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.06(k).  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated in their capacity as the Lead Arrangers and Joint
Bookrunners.





30



 

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued or deemed to be issued
pursuant to this Agreement and shall include the Existing Letters of Credit
issued by the Lenders.

“Letter of Credit Commitment”  means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion,
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. In no event
shall an operating lease be deemed to be a Lien.

“Loan Documents” means, collectively, this Agreement,  each note delivered
pursuant to this Agreement, each Letter of Credit application, the Collateral
Documents and any other agreements, instruments, documents and certificates
executed by or on behalf of any Loan Party and delivered to or in favor of the
Credit Parties concurrently herewith or hereafter in connection with the
Transactions hereunder.  Any reference in this Agreement or any other Loan
Document





31



 

to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to such Loan Document as the same may be in effect at any and
all times such reference becomes operative.

“Loan Guarantor” means each Loan Party (other than the Borrower).

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement.

“Local Time” means with respect to any amount denominated in a Foreign Currency,
local time for such Foreign Currency (it being understood that such local time
shall mean London, England time unless otherwise notified by the Administrative
Agent).

“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.

“Massachusetts Securities Corporation” means any Domestic Subsidiary that is
classified as a “security corporation” by the Massachusetts Department of
Revenue pursuant to Massachusetts General Law c. 63, § 38B, or any successor
statute.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of the Borrower and its Subsidiaries
(including after giving effect to any Financed Acquisition, the applicable
Financed Acquisition Target) taken as a whole, (b) the ability of the Borrower,
or of the Guarantors taken as a whole, to perform any of their material
obligations under this Agreement and the other Loan Documents, (c) the
Collateral (taken as a whole), or the Administrative Agent’s liens (on behalf of
itself and the other Secured Parties) on a material portion of the Collateral or
the priority of such liens or (d) the material rights of or remedies available
to the Lenders under this Agreement or any other Loan Document taken as a whole.

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means February 6, 2023.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.





32



 

 

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust, deed to secure debt or similar
instrument, in form and substance reasonably satisfactory to the Administrative
Agent and executed by any Loan Party in favor of (or for the benefit of) the
Administrative Agent and the Secured Parties, granting to the Administrative
Agent, for the benefit of itself and the Secured Parties, a perfected first
priority Lien in and upon the real property and improvements covered thereby, as
the same may be amended, modified, restated or otherwise supplemented time to
time.  In the sole discretion of Administrative Agent, any “Mortgage” or
“Mortgages” may take the form of assignments of, and amendments and restatements
of, existing mortgages or deeds of trust encumbering any applicable Mortgaged
Property.

“Mortgaged Property” means any real property (together with all improvements
located thereon) that is subject to a Mortgage.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received in cash, (ii) in the case of a casualty, casualty
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event (including legal and accounting fees),
(ii) in the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made as a result
of such event to repay Indebtedness (other than the Loans) secured by such asset
or otherwise subject to mandatory prepayment as a result of such event and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) and the
amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders, all Lenders
of a particular Class or Type of Loan, or all affected Lenders in accordance
with the terms of Section 9.02 and (b) has been approved by the Required
Lenders, the Required Term Lenders, or the Required Revolving Lenders, as
applicable.

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, substantially in the form of Exhibit I and Exhibit J hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender.

“NYFRB” means the Federal Reserve Bank of New York.





33



 

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower of any proceeding under any debtor
relief laws naming the Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheet of such Person (other than operating
leases).

“Orogen” means Orogen Viper LLC, a Delaware limited liability company.

“Orogen Series A Preferred Stock” means, collectively, the Series A Preferred
Stock and the Series A-1 Preferred Stock (including, for the avoidance of doubt,
any Series A Preferred Stock issued upon conversion of any Series A-1 Preferred
Stock pursuant to the applicable Certificate of Designations or the Investment
Agreement).

“Orogen Transactions” means the transactions contemplated by the Series A
Certificate of Designations, the Series A-1 Certificate of Designations and the
Investment Agreement (including, without limitation, the issuance and sale of
the Orogen Series A Preferred Stock).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).





34



 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate”  means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patent Security Agreement” means that certain Patent Security Agreement, dated
as of the date hereof, between the Borrower and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated or otherwise modified from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
that satisfies all of the following conditions:

(a) (i) immediately prior to signing of the applicable purchase or acquisition
agreement, and immediately after giving effect to such signing, no Default or
Event of Default shall have occurred, exist and be continuing and (ii)
immediately before the consummation thereof and giving effect to such
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith, no Event of Default shall have occurred, exist and be continuing
under Sections 7.01(a), (b), (h), (i) or (j);

(b) immediately after giving effect to such Acquisition the Borrower shall be in
compliance with Section 6.03(b);

(c) such Acquisition is not hostile (i.e. the board of directors or other
governing body of the acquired business has consented to such Acquisition) or
has been approved by a court in a bankruptcy or an insolvency proceeding;

(d) immediately after giving effect to such Acquisition and the incurrence or
assumption of any Indebtedness in connection therewith, the Borrower shall be in
compliance on a Pro Forma Basis with the Consolidated Total Net Leverage Ratio
financial covenant set forth in Section 6.10(a) (but reduced by 0.25 to 1.00) as
of the most recent fiscal quarter end for which Financial Statements are
available, and the Borrower shall have delivered to the Administrative





35



 

 

Agent a certificate demonstrating such compliance on a Pro Forma Basis as
required pursuant to this clause (d), including its calculations of pro forma
Consolidated Funded Debt and pro forma Consolidated EBITDA, in each case in form
and substance satisfactory to the Administrative Agent; provided, however, that
in the case of an Acquisition the terms of which do not condition the Borrower’s
or such Subsidiary’s, as applicable, obligation to consummate such Acquisition
on the availability of third-party financing, such condition shall be deemed
satisfied so long as immediately after giving effect to the Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith (as if such
Acquisition and incurrence or assumption of Indebtedness had occurred on the
date the definitive agreement in respect of such Acquisition was executed), the
Borrower would be in compliance on a Pro Forma Basis with the Consolidated Total
Net Leverage Ratio financial covenant set forth in Section 6.10(a) (but reduced
by 0.25 to 1.00) as of the most recent fiscal quarter end for which Financial
Statements are available (and the Borrower shall have delivered to the
Administrative Agent a certificate demonstrating such compliance on a Pro Forma
Basis as required pursuant to this proviso);

(e) to the extent required in accordance with Sections 5.10 and 5.11, (i) the
property, assets and businesses acquired in such Acquisition shall become
Collateral, (ii) any such newly created or acquired Subsidiary that is required
to become a Guarantor shall become a Guarantor and (iii) in the case of an
Acquisition involving the merger, amalgamation or consolidation of any Loan
Party, the surviving entity shall be or shall become concurrently with such
Acquisition a Loan Party; provided, that if any security interest in any
Collateral (including the creation or perfection of any security interest) is
not or cannot reasonably be created and/or perfected on the closing date of such
Permitted Acquisition after Borrower’s use of commercially reasonable efforts to
do so, or without undue burden or expense, then the creation and/or perfection
of any such Collateral shall not constitute a requirement to consummate such
Permitted Acquisition, but instead shall be created and/or perfected within 90
days after the closing date of such Permitted Acquisition or such later date as
the Administrative Agent may reasonably agree; and

(f) the Borrower has given the Administrative Agent at least 5 Business Days’
(or such shorter period to which the Administrative Agent may agree in its sole
discretion) prior written notice of such Acquisition, and the Borrower has
provided the Administrative Agent with such information and data relating to
such Acquisition as may be reasonably requested by any Credit Party through the
Administrative Agent; provided that such information or data shall be required
only to the extent it is reasonably available without undue burden to the
Borrower.

“Permitted Encumbrances” means:

(a) Liens for Taxes to the extent that payment of the same may be postponed or
is not required in accordance with the provisions of Section 5.04;

(b) real property lessors’, carriers’, laborers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;





36



 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or other similar legislation, or in connection with appeal
and similar bonds incidental to litigation;

(d) (i) pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business (including such deposits to secure letters of credit issued for such
purpose) and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Investments” means:

(a) Investments made in accordance with the Investment Policy;

(b) Cash Equivalents; and

(c) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, and are of comparable credit quality.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Polaris” means Polaris Consulting & Services Limited, a company existing under
the laws of and listed in India and which is a Subsidiary directly or indirectly
majority-owned by the Borrower.





37



 

 

“Polaris Investments”  means the, collectively, the 2016 Polaris Investments and
the 2018 Polaris Investments.

“Polaris Tender Offer” means that certain public tender offer launched by the
Borrower, indirectly through VCSPL, a company existing under the laws of India
and an indirect wholly-owned subsidiary of the Borrower, to acquire up to 26% of
the outstanding shares or other Equity Interests of Polaris.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Pro Forma Basis”  means, with respect to compliance with any test or covenant,
that Consolidated EBITDA shall be calculated giving effect to (a) additional add
backs (subject to the cap or limitation on the amount of each add back or type
of add back set forth in the definition of Consolidated EBITDA) which are (i)
determined by Borrower on a basis consistent with Article 11 of Regulation S-X
promulgated under the Exchange Act and as interpreted by the staff of the
Securities and Exchange Commission (or any successor agency); (ii) recommended
by any due diligence quality of earnings report conducted by (y) a firm of
independent public accountants of recognized national standing or (z) any other
accounting firm reasonably satisfactory to the Administrative Agent, selected by
the Borrower and retained by the Borrower; or (iii) otherwise determined in such
other manner reasonably acceptable to the Administrative Agent, and (b) pro
forma adjustments, without duplication for any add backs otherwise added back in
Consolidated EBITDA, in each case as if such Acquisition, Permitted
Acquisitions, related Indebtedness, or permitted asset sales, synergies, cost
savings, fees, costs or expenses had occurred at the beginning of the applicable
period; provided further, for the avoidance of doubt, that notwithstanding the
foregoing, the caps or limitations on the amounts of respective add backs set
forth in the definition of Consolidated EBITDA will not be exceeded.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Reaffirmation Agreement” means that certain Reaffirmation and Ratification of
Collateral Documents dated as of the date hereof, by the Borrower, other Loan
Parties, and the





38



 

 

Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties,  as the same may be amended, modified, restated or otherwise
supplemented from time to time.

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Borrower and its Subsidiaries
ending on such date.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, subject to Section 2.20(b), Lenders
having Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the sum of the total Credit Exposures and unused Commitments at
such time; provided that, for the purpose of determining the Required Lenders
needed for any waiver, amendment, modification or consent, any Lender that is
the Borrower, or any Affiliate of the Borrower, shall be deemed to have voted on
a pro rata basis based on the aggregate votes of the other Lenders.

“Required Revolving Lenders” means, at any time, subject to Section 2.20(b),
Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than fifty percent (50%) of the sum of the total
Revolving Credit Exposures and unused Revolving Commitments at such time.

“Required Term Lenders” means, at any time, subject to Section 2.20(b), Term
Lenders having Term Loans and unused Term Loan Commitments representing more
than fifty percent (50%) of the sum of the aggregate principal amount of all
Term Loans and the total unused Term Loan Commitments at such time.

“Requirement of Law” means, as to any Person, the certificate or articles of
incorporation or organization and bylaws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” of any Person means the chief executive officer, president
or any Financial Officer of such Person, and any other officer (or, in the case
of any such Person that is a Foreign Subsidiary, director or managing partner or
similar official) of such Person with responsibility for the administration of
the obligations of such Person under this Agreement.





39



 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower,
excluding any tax payments made by Borrower pursuant to the vesting, exercise or
other taxable event with respect to such awards of Equity Interests of employees
or directors of Borrower and its Subsidiaries, on behalf of such employees or
directors,  pursuant to or under the terms and conditions of the Borrower’s 2007
Stock Option and Incentive Plan or the 2015 Stock Option and Incentive Plan, as
amended and related agreements thereto.

“Retention Payments” means cash retention payments made to continuing employees
of the target of any Financed Acquisition pursuant to the Financed Acquisition
Agreement in an amount not to exceed $7,500,000 in each of the first two years
following the date on which the Financed  Acquisition is consummated.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or terminated from time to time pursuant to Section 2.09, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.21.  The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01A, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a revolving loan made by a Revolving Lender pursuant to
Section 2.03.

“S&P” means Standard & Poor’s.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security





40



 

 

Council, the European Union,  any European Union member state, Her Majesty’s
Treasury of the United Kingdom, or other relevant sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Secured Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) under any and
all Banking Services Agreements with a Banking Services Provider.

“Secured Obligations” means, collectively, all Obligations, Secured Swap
Obligations and Secured Banking Services Obligations.

“Secured Parties” means, collectively, the holders of the Secured Obligations
from time to time and shall include (a) each Lender and the Issuing Bank in
respect of their Loans and LC Exposure, (b) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of the Loan Parties of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(c) each Swap Provider and Banking Services Provider in respect of Secured Swap
Obligations and Secured Banking Services Obligations, (d) each indemnified party
under Section 9.03 in respect of the obligations and liabilities of the Loan
Parties to such Person hereunder and under the other Loan Documents, and (e) the
respective successors and (in the case of a Lender, permitted) transferees and
assigns of the foregoing Persons.

“Secured Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Swap Provider, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction; provided, however, that for any applicable
Guarantor, the Secured Swap Obligations shall not include Swap Obligations that
constitute Excluded Swap Obligations with respect to such Guarantor.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of February 25, 2016, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, and any
other pledge or security agreement securing the Secured Obligations entered into
after the date of this Agreement by any other Loan





41



 

 

Party (as required by this Agreement or any other Loan Document) or any other
Person, as the same may be amended, modified, restated or otherwise supplemented
from time to time.

“Series A Certificate of Designations” means that certain Certificate of the
Powers, Designations, Preferences and Rights of the 3.875% Series A Convertible
Preferred Stock ($0.01 Par Value) ($1,000 Liquidation Preference Per Share) of
the Borrower filed with the Office of the Secretary of State of the State of
Delaware on or about May 3, 2017, as the same may be amended, supplemented or
otherwise modified from time to time in a manner not materially adverse to the
Lenders.

“Series A-1 Certificate of Designations” means that certain Certificate of the
Powers, Designations, Preferences and Rights of the 3.875% Series A-1
Convertible Preferred Stock ($0.01 Par Value) ($1,000 Liquidation Preference Per
Share) of the Borrower filed with the Office of the Secretary of State of the
State of Delaware on or about May 3, 2017, as the same may be amended,
supplemented or otherwise modified from time to time in a manner not materially
adverse to the Lenders.

“Series A Preferred Stock” has the meaning assigned to it in the Series A
Certificate of Designations.

“Series A-1 Preferred Stock” has the meaning assigned to it in the Series A-1
Certificate of Designations.

“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the Borrower on the Effective Date, substantially in the
form of Exhibit H.

“Solvent” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, that as of the date of determination (a) the fair value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis,
exceeds, on a consolidated basis, their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and its Subsidiaries, on a consolidated basis, will be or is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
about to engage in, business for which they have unreasonably small
capital.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

“Specified Representations” means the representations and warranties made by the
Borrower and the Guarantors set forth in Section 3.01 (solely with respect to
the Borrower and the Guarantors), Section 3.02 (solely with respect to the
execution, delivery and performance of the Loan Documents), Section 3.03 (solely
with respect to the execution, delivery and performance and enforceability of
the Loan Documents, the incurrence of Indebtedness thereunder and the granting
of the Guarantees and security interests in respect thereof), Section





42



 

 

3.08, Section 3.13, Section 3.16 (subject to the penultimate paragraph of
Section 4.01), Section 3.18 (solely with respect to the Borrower and the
Guarantors), Section 3.19 and Section 3.20.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment and performance to
the Obligations to the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.





43



 

 

“Swap Provider” means any Person that (i) is a Lender or an Affiliate of a
Lender at the time it enters into the applicable Swap Agreement with the
Borrower or a Guarantor, in its capacity as a party thereto, or (ii) with
respect to any Swap Agreement existing as of the Effective Date, is a Lender or
an Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or holding Term Loans.

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder (and consisting of such Lender’s
Closing Date Term Loan Commitment and such Lender’s Delayed Draw Term Loan
Commitment).  The initial amount of each Lender’s Term Loan Commitment
(consisting of such Lender’s Closing Date Term Loan Commitment and such Lender’s
Delayed Draw Term Loan Commitment) is set forth on Schedule 2.01A, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Term Loan Commitment, as applicable.

“Term Loans” means the term loans made by the Term Lenders to the Borrowers
pursuant to Section 2.01, including the Closing Date Term Loans, any Delayed
Draw Term Loans and any Incremental Term Loans, if applicable.

“Trademark Security Agreement” means that certain Trademark Security Agreement,
dated as of the date hereof, between the Borrower and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, as
the same may be amended, modified, restated or otherwise supplemented from time
to time.

“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, the borrowing of Loans, the
consummation of any Financed Acquisition and the Polaris Tender Offer, and the
use of the proceeds of the Loans hereunder (including to consummate any Financed
Acquisitions and the Polaris Tender Offer), and the issuance of Letters of
Credit hereunder.





44



 

 

“Transfer Pricing Obligations” means any obligation, liability, any payable or
payments owed and/or made by Borrower (or any Subsidiary) to or for a Subsidiary
pursuant to transfer  pricing agreements with such Subsidiary.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA Patriot Act”  has the meaning assigned to such term in Section 9.15.

“VCSPL” means Virtusa Consulting Services Private Limited, a company existing
under the laws of India and an indirect wholly-owned subsidiary of the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers”  means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).





45



 

 

Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding the foregoing and for
the avoidance of doubt, notwithstanding any change in GAAP after the date hereof
that would require lease obligations that would be treated as operating leases
as of the date hereof to be classified and accounted for as capital leases or
otherwise reflected on the Borrowers’ consolidated balance sheet, for the
purposes of determining compliance with any covenant contained herein, such
obligations (whether entered into as of the date hereof or thereafter) shall be
treated in the same manner as operating leases are treated on the date
hereof.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to





46



 

 

value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

SECTION 1.05Status of Obligations.  In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, the Borrowers
shall take or cause such other Loan Party to take all such actions as shall be
necessary to cause the Secured Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Indebtedness.  Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding.

ARTICLE II.

The Credits

SECTION 2.01Commitments.  Subject to the terms and conditions set forth herein:

(a)Each Revolving Lender agrees to make Revolving Loans in Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result (after giving effect to any application of
proceeds of such Borrowing pursuant to Section 2.10) in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the total
Revolving Credit Exposures exceeding the Aggregate Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans; and

(b)Each Term Lender agrees to make a Closing Date Term Loan in Dollars to the
Borrower on the Effective Date in an amount not to exceed such Lender’s Closing
Date Term Loan Commitment.  Amounts repaid or prepaid in respect of Closing Date
Term Loans may not be reborrowed.  Each Closing Date Term Loan made to the
Borrower on the Effective Date shall result in an immediate and permanent
reduction in the Closing Date Term Loan Commitment in the principal amount of
such Term Loan so made, to be shared by the Term Lenders in accordance with Term
Lender’s Applicable Percentage then in effect.  Notwithstanding the foregoing,
the definition of “Term Loans” shall mean and include references to both Closing
Date Term Loans and Delayed Draw Term Loans once the Delayed Draw Term Loans are
funded; and

(c)Each Term Lender will make a term loan in Dollars to the Borrower (“Delayed
Draw Term Loans”) to be funded at one time and in one borrowing on or after the
Effective Date and on or prior to the Delayed Draw Term Loan Commitment
Termination Date, in such Term Lender’s Applicable Percentage of such aggregate
amounts as Borrower may request for such Delayed Draw Term Loans; provided, that
after giving effect to such Delayed Draw Term Loans, for each Lender, such Term
Lender’s Applicable Percentage of the Delayed Draw Term Loans will not at any
time exceed its Delayed Draw Term Loan Commitment.  Delayed Draw Term Loans that
are repaid or prepaid by Borrower, in whole or in part, may not be
reborrowed.  The amount of the Delayed Draw Term Loans must be a minimum of at
least $500,000 or such lesser amount that is the remaining undrawn Delayed Draw
Term





47



 

 

Loan Commitment.  The Delayed Draw Term Loan Commitment shall automatically
reduce to $0, and the commitments of Lenders to make Delayed Draw Term Loans
shall automatically terminate, on the Delayed Draw Term Loan Commitment
Termination Date.  All other terms and provisions of the Delayed Draw Term Loans
(if any) shall be identical to the Term Loans.  Unless otherwise specifically
provided herein, all references in the Loan Documents to Term Loans shall be
deemed, unless the context otherwise requires, to include references to Delayed
Draw Term Loans, once funded. The failure of any Lender to make any Delayed Draw
Term Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Delayed Draw Term Loans as required. The Delayed Draw Term Loans shall amortize
as set forth in Section 2.10.

SECTION 2.02Loans and Borrowings.  (a)Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments.  Each Closing
Date Term Loan shall be made as part of a Borrowing on the Effective Date
consisting of Closing Date Term Loans made by the Term Lenders ratably in
accordance with their respective Closing Date Term Loan Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. The Term Loans shall
amortize as set forth in Section 2.10.

(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is (x) an
integral multiple of $100,000 and not less than $500,000 or (y) such lesser
amount constituting the remaining undrawn Revolving Commitments.  At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is (x) an integral multiple of $100,000 and not less than
$500,000 or (y) such lesser amount constituting the remaining undrawn Revolving
Commitments; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 8 Eurodollar Revolving Borrowings
outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.





48



 

 

SECTION 2.03Requests for Borrowings.  To request a Term Loan Borrowing or a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, electronic
transmission or telecopy to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04[Reserved.]

SECTION 2.05[Reserved.]

SECTION 2.06Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation





49



 

 

hereunder to issue, and shall not issue, any Letter of Credit (i)the proceeds of
which would be made available to any Person (A) to fund any activity or business
of or with any Sanctioned Person, or in any country or territory that, at the
time of such funding, is the subject of any Sanctions or (B) in any manner that
would result in a violation of any Sanctions by any party to this Agreement,
(ii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented. The Borrower unconditionally
and irrevocably agrees that, in connection with any Letter of Credit issued for
the support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12 to the same extent as if
it were the sole account party in respect of such Letter of Credit (the Borrower
hereby irrevocably waiving any defenses that might otherwise be available to it
as a guarantor or surety of the obligations of such Subsidiary that is an
account party in respect of any such Letter of Credit).

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of





50



 

 

each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
(x) the aggregate undrawn amount of all outstanding Letters of Credit issued by
the Issuing Bank at such time plus (y) the aggregate amount of all LC
Disbursements made the Issuing Bank that have not yet been reimbursed by or on
behalf of the Borrower at such time shall not exceed its Letter of Credit
Commitment, (ii) no Lender’s Revolving Credit Exposure shall exceed its
Revolving Commitment and (iii) the sum of the total Revolving Credit Exposure
plus the aggregate principal amount of outstanding Term Loans shall not exceed
the total Commitments.  The Borrower may, at any time and from time to time,
reduce the Letter of Credit Commitment of any Issuing Bank with the consent of
such Issuing Bank; provided that the Borrower shall not reduce the Letter of
Credit Commitment of any Issuing Bank if, after giving effect of such reduction,
the conditions set forth in clauses (i) through (iii) above shall not be
satisfied.

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Letter
of Credit with a one year tenor may contain customary automatic renewal
provisions acceptable to the Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall be automatically extended for a period of up to
twelve (12) months (but not to a date later than the date set forth in clause
(ii) above, except to the extent otherwise cash collateralized pursuant to
arrangements reasonably acceptable to the Issuing Bank and the Administrative
Agent).

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made,





51



 

if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Revolving Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent





52



 

 

permitted by applicable law) suffered by the Borrower that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made or notice of such LC Disbursement is received
pursuant to Section 2.06(e), the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made or notice of
such LC Disbursement is received pursuant to Section 2.06(e) to but excluding
the date that the reimbursement is due and payable at the rate per annum then
applicable to ABR Revolving Loans and such interest shall be due and payable on
the date when such reimbursement is payable; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)Replacement of the Issuing Bank.

(i)The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b).  From and
after the effective date of any such replacement, (x) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (y)
references herein





53



 

 

to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(ii)Subject to the appointment and acceptance by the Borrower and the
Administrative Agent of a successor Issuing Bank, any Issuing Bank may resign as
an Issuing Bank at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such Issuing
Bank shall be replaced in accordance with Section 2.06(i) above.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives written notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, the Required Revolving Lenders) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Secured Parties (the “LC
Collateral Account”), an amount in cash equal to 102% of the LC Exposure as of
such date plus accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.  The Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.11(b) or 2.20.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all moneys or other assets on deposit
therein or credited thereto.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Revolving
Lenders), be applied to satisfy other Secured Obligations.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.





54



 

(k)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(l)Existing Letters of Credit.  On the Effective Date, the Existing Letters of
Credit issued by the Lenders or their Affiliates shall automatically, and
without any action on the part of any Person, be deemed to be Letters of Credit
issued hereunder, and from and after the Effective Date shall be subject to and
governed by the terms and conditions hereof.  In connection therewith, each
Revolving Lender shall automatically, and without any action on the part of any
Person, be deemed to have acquired from the Issuing Bank a participation in each
such Existing Letter of Credit in accordance with Section 2.06(d).

SECTION 2.07Funding of Borrowings.  (a)  Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  Except in respect of the provisions of this Agreement
covering the reimbursement of Letters of Credit, the Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request or, absent such designation, at an
account of the Borrower maintained with the Administrative Agent in New York
City; provided that ABR Revolving Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08Interest Elections.  (a)  Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Each Term Loan Borrowing initially shall
be comprised of ABR Loans or Eurodollar Loans. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to





55



 

 

continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy or electronic transmission to the Administrative Agent of a written
Interest Election Request signed by the Borrower.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a Term
Borrowing, be continued as a Eurodollar Borrowing for





56



 

 

an additional Interest Period of one month or (ii) in the case of a Revolving
Borrowing, be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09Termination and Reduction of Commitments.  (a)  Unless previously
terminated, (i) the Closing Date Term Loan Commitment shall terminate on the
Effective Date immediately after the funding of the Closing Date Term Loans on
the Effective Date, (ii) the Delayed Draw Term Loan Commitment shall terminate
on the Delayed Draw Term Loan Commitment Termination Date and (iii) all other
Commitments shall terminate on the Maturity Date.

(b)The Borrower may at any time terminate, or from time to time reduce, the
Delayed Draw Term Loan Commitments; provided that (i) each reduction of the
Delayed Draw Term Loan Commitments shall be in an amount that is an integral
multiple of $250,000 and not less than $500,000 and (ii) the Borrower shall not
terminate or reduce the Delayed Draw Term Loan Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.11, the sum of the total Delayed Draw Term Loans of all Delayed Draw Term Loan
Lenders would exceed the total Delayed Draw Term Loan Commitments.

(c)The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is (x) an integral multiple of $250,000
and not less than $500,000 or (y) such lesser amount constituting the remaining
undrawn Revolving Commitments and (ii) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the total
Revolving Credit Exposures of all Revolving Lenders would exceed the total
Revolving Commitments.

(d)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraphs (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or transactions,
in which case such notice may be revoked or extended by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.





57



 

SECTION 2.10Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan on
the Maturity Date. The Term Loans shall be paid, for the account of each Term
Loan Lender, in the installments and on the dates set forth below, it being
acknowledged that each installment shall be in the applicable percentage set
forth below, which shall be (i) the applicable percentage of the original
principal amount of the Closing Date Term Loans funded on the Effective Date,
plus (ii) if any Delayed Draw Term Loans are funded, upon the end of the first
full fiscal quarter after each such Delayed Draw Term Loans were funded, the
applicable percentage of such Delayed Draw Term Loans funded on such date:

 

 

Date

Amount

June 30, 2018

1.25%

September 30, 2018

1.25%

December 31, 2018

1.25%

March 31, 2019

1.25%

June 30, 2019

1.25%

September 30, 2019

1.25%

December 31, 2019

1.25%

March 31, 2020

1.25%

June 30, 2020

1.875%

September 30, 2020

1.875%

December 31, 2020

1.875%

March 31, 2021

1.875%

June 30, 2021

2.5%

September 30, 2021

2.5%

December 31, 2021

2.5%

March 31, 2022

2.5%

June 30, 2022

3.75%





58



 

 

 

September 30, 2022

3.75%

December 31, 2022

3.75%

Maturity Date

The remaining unpaid principal balance of the Term Loans

 

To the extent not previously repaid, all unpaid Term Loans (including, for
avoidance of doubt, all Delayed Draw Term Loans) shall be paid in full by the
Borrower on the Maturity Date.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the Obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.11Prepayment of Loans.  (a)The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section; provided that
each prepayment shall be in an aggregate amount that is (x) an integral multiple
of $250,000 and not less than $500,000 or (y) such lesser amount constituting
the entire outstanding amount of such Borrowing.  All voluntary prepayments
shall be applied to the remaining amortization payments as directed by the
Borrower and, absent such direction, in direct order of maturity of the
principal balance. In the absence of such direction by the Borrower, voluntary
prepayments shall be applied first, to any





59



 

 

outstanding ABR Loans until such ABR Loans are repaid in full, and then, to any
outstanding LIBOR Loans (in each case, in direct order of maturity).

(b)In the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party in respect of the incurrence by any Loan Party of any
Indebtedness, other than Indebtedness permitted under Section 6.01, the Borrower
shall, within five (5) Business Days after such Net Proceeds are received by
such Loan Party, prepay the Obligations as set forth in Section 2.11(d) below in
an aggregate amount equal to 100% of such Net Proceeds.

(c)In the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party in respect of any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction) in excess of $2,500,000
of any property or asset of any Loan Party (other than (A) sales of assets
expressly permitted by Sections 6.12(a), 6.12(b), 6.12(c), 6.12(d), 6.12(g),
6.12(i), 6.12(l), 6.12(m), 6.12(n) and 6.12(o) and (B) sales of assets not in
excess of $500,000 for each fiscal year, in the aggregate), the Borrower shall,
within five (5) Business Days after such Net Proceeds are received by such Loan
Party, prepay the Term Loans as set forth in Section 2.11(d) below in an
aggregate amount equal to 100% of such Net Proceeds; provided, however, that, if
the Borrower shall within such 5 Business Days deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Loan Parties
intend to apply the Net Proceeds from such event (or a portion thereof specified
in such certificate), within twelve (12) months after receipt of such Net
Proceeds, to acquire (or replace or rebuild) real property, equipment or other
tangible assets (excluding inventory) to be used in the business of the Loan
Parties, and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate to the extent that the Net Proceeds
specified in such certificate are reinvested, or if within such twelve (12)
month period the Net Proceeds are committed to reinvestment, then reinvested
within such 180 days after the end of such twelve (12) month period.

(d)All such amounts pursuant to Sections 2.11(b) and (c) shall be applied first
to the next eight (8) amortization installments of the Term Loans in direct
order of maturity and, thereafter, pro rata to the remaining scheduled
amortization installments (excluding the final payment on the Maturity Date) of
the Term Loans.

(e)The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment.  Each such telephonic and written notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09 or is
otherwise conditioned upon the consummation of a transaction, then such notice
of prepayment may be revoked (or extended) if such notice of termination is
revoked or extended in accordance with Section 2.09 or such transaction does not
occur.  Promptly following receipt of any such notice relating to a





60



 

 

Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each prepayment of a Revolving Borrowing shall be applied ratably to
the Revolving Loans included in the prepaid Revolving Borrowing.  Each voluntary
prepayment of a Term Loan Borrowing shall be applied against the remaining
amortization installments of the Term Loans in such order as the Borrower shall
direct.  Absent the Borrower’s direction, each prepayment shall be applied, in
direct order of maturity, first, to any outstanding ABR Loans until such ABR
Loans are repaid in full, and then, to any outstanding LIBOR Loans.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and break funding payments to the extent required by Section 2.16.

SECTION 2.12Fees.    (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Commitment
and the Delayed Draw Term Loan Commitment of such applicable Lender during the
period from and including the Effective Date to but excluding the date on which
such applicable Commitment terminates; provided that, if such Lender continues
to have any Revolving Credit Exposure after its Revolving Commitment terminates,
then such commitment fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Revolving Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure.  Accrued commitment fees shall be
payable in arrears on the first Business Day of each fiscal quarter of each year
and on the date on which the Revolving Commitments terminate, commencing the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at  the rate or rates per annum
separately agreed upon between the Borrower and the Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder pursuant to written documentation separately agreed to by
the Borrower.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the





61



 

 

Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)The Borrower agrees to pay to the Administrative Agent and the Lead Arranger,
for their own respective accounts, fees payable in the amounts and at the times
separately agreed upon in writing between the Borrower, on the one hand, and the
Administrative Agent and the Lead Arranger, on the other.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

SECTION 2.13Interest.  (a)  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest, at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the  rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base





62



 

Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.14Alternate Rate of Interest.  (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for the applicable currency and such Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable.  Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders of each Class stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of





63



 

 

this Section 2.14(b), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

SECTION 2.15Increased Costs.  (a)  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will, following receipt of a certificate from such Lender or
Issuing Bank in accordance with clause (c) of this Section, pay to such Lender,
Issuing Bank or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, Issuing Bank or such other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of any Loan Document or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in





64



 

 

Law (taking into consideration such Lender’s or the Issuing Bank’s policies and
the policies of such Lender’s or the Issuing Bank’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will,
following receipt of a certificate from such Lender or Issuing Bank in
accordance with clause (c) of this Section,  pay to such Lender or Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error; provided, that in each case such Lender or Issuing Bank shall
determine such amount or amounts in good faith and in a manner generally
consistent with such Lender’s or Issuing Bank’s treatment of similarly situated
borrowers of such Lender or Issuing Bank (with respect to similarly affected
commitments, loans or participations under agreements having provisions similar
to this Section 2.15) after consideration of such factors as such Lender or
Issuing Bank then reasonably determines to be relevant.  The Borrower shall pay
such Lender or Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor by delivery of a certificate in
accordance with clause (c) of this Section 2.15; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, after
receipt of a written request by such Lender (which request shall set forth the
basis for requesting such amount and, absent manifest error, the amount
requested shall be conclusive), the Borrower shall compensate such Lender for
the loss, cost and expense attributable to such event, but excluding any losses
of anticipated profits.  In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the





65



 

 

principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market, but excluding any losses of anticipated
profits.  A certificate of any Lender setting forth the amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17Payments Free of Taxes.  (a)  Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.





66



 

 

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.  (i)Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the





67



 

 

recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN-E or IRS Form W-8BEN;  or

(4)to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;





68



 

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant





69



 

to this paragraph (g) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.  (a)  The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents shall be applied as specified by the Borrower
or (ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay that portion of the Obligations constituting fees,
indemnities, expense reimbursements and other amounts payable to the
Administrative Agent; second, to pay that portion of the Obligations
constituting fees, indemnities, expense reimbursements and other amounts (other
than principal, interest, commitment fees, Letter of Credit participation fees
and Letter of Credit fronting fees) payable to the Lenders and the Issuing Bank;
third, to pay that portion of the Obligations constituting accrued and unpaid





70



 

 

commitment fees, Letter of Credit participation fees and Letter of Credit
fronting fees and interest then due and payable on the Loans and other
Obligations other than those in clause fourth, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
third payable to them; fourth, to pay that portion of the Secured Obligations
constituting unpaid principal on the Loans and unreimbursed LC Disbursements and
any Secured Banking Services Obligations and Secured Swap Obligations then
owing, ratably among the Lenders, the Issuing Bank, the Swap Providers and the
Banking Services Providers in proportion to the respective amounts described in
this clause fourth held by them; fifth, to the Administrative Agent for the
benefit of the Issuing Bank and the Revolving Lenders, to cash collateralize
that portion of the LC Exposure comprised of the aggregate undrawn amount of
Letters of Credit in accordance with Section 2.06(j); and sixth, to pay any
other Secured Obligation then owing, ratably among the Secured Parties in
proportion to the respective amounts described in this clause sixth payable to
them.  Notwithstanding the foregoing, Secured Banking Services Obligations and
Secured Swap Obligations shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Banking Services Provider or Swap Provider.  Each Banking
Services Provider or Swap Provider not a party to this Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article VIII hereof for itself and its Affiliates
as if a “Lender” party hereto.  No Banking Services Provider or Swap Provider
that obtains the benefits of this Section 2.18(b), any Collateral by virtue of
the provisions hereof or any Collateral Document shall have any right to notice
of any action or to vote on or consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Agreement to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Banking Services Obligations or Secured Swap
Obligations unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Banking Services Provider
or Swap Provider.  Secured Swap Obligations that constitute Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to amounts received from other Loan Parties or their assets to
preserve the allocation to Secured Swap Obligations otherwise set forth in this
Section 2.18(b).

(c)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.





71



 

 

(d)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered,  such participations shall be rescinded and
the purchase price restored to the extent of such recovery, without interest,
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f)If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(d) or (e), 2.07(b), 2.18(d), or 9.03(c), then the
Administrative Agent may, in its discretion  and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.





72



 

 

SECTION 2.19Mitigation Obligations; Replacement of Lenders.  (a)  If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b)If (i) any Lender requests compensation under Section 2.15, (ii) the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, or (iii) any Lender becomes a Defaulting Lender or a Non-Consenting
Lender, then, in each case, the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse, all its interests, rights (other than its
existing rights to payments pursuant to Sections 2.15 or 2.17) and obligations
under the Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) to the extent required under Section 9.04, the Borrower shall
have received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Bank), which consent shall
not unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, and (iv) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
permanently cease to apply.  Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the  assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.

SECTION 2.20Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:





73



 

 

(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment and Delayed Draw Term Loan Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b)the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders, the Required
Revolving Lenders or the Required Term Lenders, as applicable, have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) and such Defaulting Lender shall
not be entitled to vote thereon; provided that any amendment, waiver or other
modification requiring the consent of all Lenders or each affected Lender
affected which affects such Defaulting Lender disproportionately when compared
to the other affected Lenders, or increases or extends the Commitment of such
Defaulting Lender, shall require the consent of such Defaulting Lender;

(c)if any LC Exposure exists at the time such Lender becomes a Defaulting Lender
and such Lender is a Revolving Lender then:

(i)all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment and (y) if the conditions set
forth in Section 4.02 are satisfied at such time;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and





74



 

 

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d)so long as such Lender is a Defaulting Lender and a Revolving Lender, the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and LC Exposure
related to any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank, as the case may be, shall have entered into arrangements with the Borrower
or such Lender, satisfactory to each Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, each Issuing Bank each
agrees that a Defaulting Lender that is a Revolving Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the LC Exposure of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Revolving Lender’s Revolving Commitment and on
such date such Revolving Lender shall purchase at par such of the Revolving
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Revolving Loans in
accordance with its Applicable Percentage.

SECTION 2.21Expansion Option; Incremental Facilities.

(a)The Borrower may from time to time elect to increase the Revolving
Commitments or enter into one or more additional tranches of term loans (each,
an “Incremental Term Loan”), in each case in a minimum amount of $5,000,000 and
an integral multiple of $1,000,000 in excess thereof so long as, after giving
effect thereto, the aggregate amount of all such Revolving Commitment increases
and all such Incremental Term Loans does not exceed the greater of (i)
$85,000,000 and (ii) an amount equal to 100% of the Consolidated EBITDA of the
Borrower and its Subsidiaries for the Reference Period then most recently ended
for which the Borrower has delivered Financial Statements, calculated on a Pro
Forma Basis after giving effect to the consummation of all related transactions
consummated in connection with the applicable Revolving Commitment increase or
Incremental Term Loans pursuant to this





75



 

 

Section 2.21.  Each request from the Borrower pursuant to this Section 2.21
shall set forth the requested amount and proposed terms of the relevant
Revolving Commitment increase or Incremental Term Loans.  The Borrower may
arrange for any such Revolving Commitment increase or Incremental Term Loan to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender” and, together with each Increasing Lender, collectively, the
“Additional Lenders”), to increase their existing Revolving Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Commitments, as
the case may be; provided, that (i) each Augmenting Lender (other than any
Affiliate of an existing Lender) shall be subject to the approval of the
Administrative Agent and, except in the case of an Incremental Term Loan, the
Issuing Bank, which approvals shall not be unreasonably withheld, conditioned or
delayed, and (ii) (A) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit E,
and (B) in the case of an Augmenting Lender, the Borrower and such Augmenting
Lender execute an agreement substantially in the form of Exhibit F hereto.  No
existing Lender shall have any obligation or be required to provide any
Revolving Commitment increase or any Incremental Term Loan unless it expressly
so agrees.  No consent of any Lender (other than the Lenders participating in
such Revolving Commitment increase or Incremental Term Loan) shall be required
for any such increase or Incremental Term Loan pursuant to this Section 2.21.

(b)Revolving Commitment increases and Incremental Term Loans created pursuant to
this Section 2.21 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or Incremental Term Loan shall become effective under
this paragraph unless (i) on the proposed date of the effectiveness of such
Revolving Commitment increase or Incremental Term Loan: (A) (1) the
representations and warranties of the Borrower set forth in this Agreement are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty to the
extent that it is already qualified or modified by materiality in the text
thereof) as of such date, and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower; provided that in the event that the Incremental Term Loans are
used to finance a Permitted Acquisition which the Borrower or one or more of its
Subsidiaries has contractually committed to consummate, the terms of which do
not condition the Borrower’s or such Subsidiary’s, as applicable, obligation to
consummate such Permitted Acquisition on the availability of third-party
financing, the condition regarding the accuracy of representations and
warranties set forth herein shall be limited to the Specified Representations
and those representations included in the related acquisition agreement that are
material to the interests of the Lenders and only to the extent that the
Borrower or its Subsidiaries has the right to terminate its obligations under
such acquisition agreement as a result of a breach of such representations, all
of which representations shall be true and correct in all material respects as
of such date, and (2) no Default exists on such date; provided that in the event
that the Incremental Term Loans are used to finance a Permitted Acquisition
which the Borrower or one or more of its Subsidiaries has contractually
committed to consummate, the terms of which do not condition the Borrower’s or
such Subsidiary’s, as applicable, obligation to





76



 

 

consummate such Permitted Acquisition on the availability of third-party
financing, then such condition shall be deemed satisfied so long as (1) no
Default exists on the date the definitive agreement in respect of such
Acquisition was executed and (2) no Event of Default shall have occurred and be
continuing or shall exist under Sections 7.01(a), (b), (h), (i) or (j) on the
date of the effectiveness of such Revolving Commitment increase or Incremental
Term Loan, and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer of the Borrower;
and (B) the Borrower shall be in compliance on a Pro Forma Basis with the
financial covenant set forth in Section 6.10(a), recomputed (1) as if such
Revolving Commitment increase or Incremental Term Loan (and the application of
proceeds thereof to the repayment of any other Indebtedness) had occurred on the
first day of the Reference Period then most recently ended for which the
Borrower has delivered Financial Statements, and (2) with Consolidated Funded
Debt measured as of the date of and immediately after giving effect to any
funding in connection with such Revolving Commitment increase or Incremental
Term Loan (and the application of proceeds thereof to the repayment of any other
Indebtedness) and (3) with Consolidated EBITDA measured for the Reference Period
then most recently ended for which the Borrower has delivered Financial
Statements, and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer of the Borrower;
provided that in the event that the Incremental Term Loans are used to finance a
Permitted Acquisition which the Borrower or one or more of its Subsidiaries has
contractually committed to consummate, the terms of which do not condition the
Borrower’s or such Subsidiary’s, as applicable, obligation to consummate such
Permitted Acquisition on the availability of third-party financing, such
condition shall be deemed satisfied so long as immediately prior to and after
giving effect to the incurrence of Incremental Term Loans and the Permitted
Acquisition as of the date of the definitive agreement in respect of such
Permitted Acquisition was executed (as if such incurrence of Incremental Term
Loans and such Permitted Acquisition had occurred as of the most recent fiscal
quarter end for which Financial Statements are available), the Borrower would be
in compliance with the foregoing conditions as of such date; (ii) the
Administrative Agent shall have received documents (including legal opinions),
board resolutions and other customary closing certificates as reasonably
required by the Administrative Agent, in each case consistent with those
delivered on the Effective Date under Article 4, together with such additional
customary documents and filings (including other Collateral Documents) as the
Administrative Agent may reasonably require solely to assure that the increased
commitments and/or Loans created pursuant to Section 2.21 are secured by the
Collateral ratably with the existing Loans; and (iii) solely to the extent the
Borrower in its sole discretion has agreed to pay additional fees to the
Administrative Agent or the Lenders in connection with such Revolving Commitment
increase or Incremental Term Loan, the Borrower shall have paid to the
Administrative Agent and the Lenders such fees; provided, however, that the
conditions set forth in clauses (i) and (ii) shall be subject to Section 5.10.

(c)On the effective date of any increase in the Revolving Commitments, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such Revolving
Commitment increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of





77



 

the date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03).  The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods.

(d)The Incremental Term Loans (i) shall rank pari passu in right of payment with
the Revolving Loans and the initial Term Loans, (ii) shall not mature earlier
than the Maturity Date (but may have amortization prior to such date), (iii)
shall have a weighted average life to maturity that is no earlier than the
weighted average life to maturity of the existing Term Loans, and (iv) shall be
treated substantially the same as (and in any event no more favorably than) the
existing Term Loans or Revolving Loans; provided, that the terms and conditions
applicable to any Incremental Term Loan maturing after the Maturity Date may
provide for material additional or different financial covenants or other
covenants or prepayment requirements applicable only during periods after the
Maturity Date. The other terms of the Incremental Term Loans (including
interest, fees and amortization) shall otherwise be as agreed among the
Borrower, the Administrative Agent and the Additional Lenders.

(e)Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Additional
Lender participating in such Incremental Term Loan, as applicable, and the
Administrative Agent.  The Borrower and the Administrative Agent may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.21.  Nothing contained in this Section 2.21 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time.

ARTICLE III.

Representations and Warranties

The Borrower and each other Loan Party represents and warrants to the Lenders
that:

SECTION 3.01Organization; Powers.  Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational and, if required, stockholder or other equity holder
action.  Each Loan Document





78



 

 

to which each Loan Party is a party has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03Governmental Approvals; No Conflicts.  (a) The Transactions (i) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (ii) will not
violate in any material respect any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (iii) will not violate
or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its material
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (iv) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries (other than Liens created pursuant to or otherwise permitted under
the Loan Documents).

(b)All material governmental and regulatory filings, authorizations and
approvals that are required for the consummation of the applicable Financed
Acquisition and the other transactions contemplated by the applicable Financed
Acquisition Agreement have been duly made and obtained and are in full force and
effect (except for such filings with the SEC which are required by the SEC to be
made post-closing (such as on Form 8-K)), and all waiting periods (and any
extensions thereof) applicable to such transactions have expired or been
terminated.

(c)Effective from and after the date on which any Loans are used to finance a
portion of purchase price of shares pursuant to the Polaris Tender Offer, (i)
all material governmental approvals necessary in connection with the Polaris
Tender Offer have been obtained and are in full force and effect, and all
applicable waiting periods have expired without any litigation or other similar
action being taken or threatened by any governmental authority or other parties
that would restrain or otherwise prevent consummation of the Polaris Tender
Offer; (ii) there is no injunction or temporary restraining order which, in the
judgment of the Administrative Agent, would prohibit the consummation of the
Polaris Tender Offer or the making of Loans to finance the purchase of shares
pursuant to the Polaris Tender Offer; and (iii) the purchase of tendered shares
or equity interests in respect of the Polaris Tender Offer has been consummated
in accordance with all applicable laws and governmental approvals.

SECTION 3.04Financial Condition; No Material Adverse Change.  (a)  The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended March 31, 2017, reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2017, certified by its chief financial
officer.  All such financial statements are prepared in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes in
the case of the statements





79



 

 

referred to in clause (ii) above) applied on a consistent basis throughout the
periods specified and present fairly the financial position of the Borrower and
its Subsidiaries as of such dates and the results of the operations and cash
flows of the Borrower and its Subsidiaries for such periods, in all material
respects.

(b)Since March 31, 2017, there has been no event, development or circumstance
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

SECTION 3.05Properties; Intellectual Property.   (a)  Each of the Borrower and
its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except (x) for defects in
title that do not interfere with its ability to conduct its business as
conducted from time to time or to utilize such properties for their intended
purposes and (y) to the extent encumbered by Liens permitted under the Loan
Documents.

(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
necessary and material to its business as currently conducted, and the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06Litigation and Environmental Matters.  (a)  There are no actions,
suits, proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any Loan Document or the Transactions.

(b)Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received written notice of any claim with respect to any
material Environmental Liability or knows of any basis for any such material
Environmental Liability and (ii) except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of its Subsidiaries (1) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (2) has become subject to any Environmental Liability.

(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07Compliance with Laws and Agreements.  Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments





80



 

 

binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09Taxes.  Each Loan Party has timely filed or caused to be filed all
federal and all other material state and local Tax returns and reports required
to have been filed and has paid or caused to be paid all material Taxes required
to have been paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary has set
aside on its books adequate reserves.  No material tax liens have been filed and
no claims are being asserted with respect to any such Taxes.

SECTION 3.10ERISA.  (a) No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $2,500,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $2,500,000 the fair
market value of the assets of all such underfunded Plans.

(b)  As of the Effective Date, the Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.

SECTION 3.11Disclosure.  No reports, financial statements, certificates or other
written information furnished by or on behalf of the Borrower or any of its
Subsidiaries to any Credit Party in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, when taken as a whole, not misleading; provided that, with respect to any
projections, the Borrower represents only that such projections were prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time delivered and, if such projections were delivered prior to the
Effective Date, as of the Effective Date, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results.

SECTION 3.12No Default.  No Default or Event of Default exists or would result
from the incurrence by the Borrower or any Subsidiary of any Obligations
hereunder or under any other Loan Document.





81



 

 

SECTION 3.13Solvency.  The Borrower and the Subsidiaries (including, to the
extent that each is consummated on or before the date on which this
representation is made or deemed to be made, after giving effect to any
applicable Financed Acquisition and Polaris Tender Offer), on a consolidated
basis, are Solvent.

SECTION 3.14Insurance.  Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the U.S. Subsidiaries as of
the Effective Date.  As of the Effective Date, all premiums in respect of such
insurance have been paid.  The Borrower believes that the insurance maintained
by or on behalf of the Borrower and its Subsidiaries is adequate.

SECTION 3.15Capitalization and Subsidiaries.  As of the Effective Date, Schedule
3.15 is a complete list of  each of the Borrower’s Subsidiaries and such
Subsidiary’s jurisdiction of incorporation. All of the issued and outstanding
Equity Interests owned by any Loan Party in each of its Subsidiaries have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

SECTION 3.16Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on and security
interests in, all the Collateral purported to be secured by the Collateral
Documents in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except (i) Permitted Encumbrances to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law and (ii) Liens perfected
only by possession (including possession of any certificate of title), but only
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral.

SECTION 3.17Employment Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of the Loan Parties, threatened in writing.  The hours worked by
and payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other material
applicable federal, state, local or foreign law dealing with such matters in a
manner resulting in liabilities in excess of $7,500,000.  All payments due from
any Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary to the extent required by
GAAP.

SECTION 3.18Anti-Corruption and Anti-Terrorism Laws and Sanctions.  The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions





82



 

 

in all material respects.  None of (a) the Borrower, any Subsidiary or any of
their respective directors, officers or employees, or (b)  to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.   No Borrowing or Letter of Credit, use of
proceeds, the Transactions or other transaction contemplated by this Agreement
will violate any Anti-Corruption Law or applicable Sanctions Without limiting
the foregoing, no Loan Party nor any of its Controlled entities is (i) in
violation of any Anti-Terrorism Laws, (ii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Laws, or (iii) is a Blocked Person.  No Loan Party nor any of its
Controlled entities (x) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Laws.

SECTION 3.19Use of Proceeds.  (a)  The proceeds of the Revolving Loans will be
used only (i) to refinance loans and other outstanding obligations under the
Existing Credit Agreement and to pay fees, costs and expenses incurred in
connection with such refinancing and the Transactions, (ii) to finance Financed
Acquisitions and any payments required under any Financed Acquisition Agreement
(including, without limitation, any deferred payments to the extent permitted
under Section 6.06 and thereunder), (iii) to finance the Polaris Tender Offer
and (iv) for working capital and other general corporate purposes of the
Borrower and the Subsidiaries (including Permitted Acquisitions, Permitted
Investments and other Investments permitted hereunder, Capital Expenditures and
Restricted Payments to the extent permitted under this Agreement).

(b)The proceeds of the Closing Date Term Loans will be used only (i) to
refinance loans and other outstanding obligations under the Existing Credit
Agreement and to pay fees, costs and expenses incurred in connection with such
refinancing and (ii) to finance a portion of the Polaris Tender Offer (including
refinancing of amounts financed prior to the Effective Date under the Existing
Credit Agreement or with balance sheet cash) and to pay fees, costs and expenses
incurred in connection with the Polaris Tender Offer.

(c)The proceeds of the Delayed Draw Term Loans will be used only to finance
Financed Acquisitions and any payments required under the Financed Acquisition
Agreements (including, without limitation, any deferred payments to the extent
permitted thereunder) and to pay fees, costs and expenses incurred in connection
with the foregoing.

SECTION 3.20Federal Reserve Regulations.  Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (as defined in Regulation U of the
Board), and no part of the proceeds of any Loan will be used, directly or
indirectly, to buy or carry, or to extend credit to others to buy or carry, any
margin stock or for any other purpose that entails a violation of any
Regulations of the Board, including Regulations T, U and X.





83



 

 

SECTION 3.21EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.

ARTICLE IV.

Conditions

SECTION 4.01Effective Date.  Subject to the ultimate paragraph of this Section,
the obligations of the Lenders hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

(b)The Administrative Agent (or its counsel) shall have received:

(i)from the Loan Parties executed counterparts of the Reaffirmation Agreement
and/or other amendment to the Security Agreement to be entered into on and as of
the Effective Date and prior to the funding of the Closing Date Term Loans and
any Revolving Loans on the Effective Date;

(ii)from the Borrower, a Note executed by the Borrower for each Lender
requesting a Note at least two (2) Business Days prior to the Effective Date;

(iii)with respect to each Loan Party, UCC-1 financing statements in a form
appropriate for filing in the state of organization of such Loan Party;

(iv)executed intellectual property security agreements to be filed with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, as required pursuant to the Security Agreement;

(v)delivery of stock certificates for certificated Equity Interests of the each
Subsidiary that constitutes Collateral, together with appropriate instruments of
transfer endorsed in blank;

(vi)all promissory notes evidencing the Collateral accompanied by instruments of
transfer endorsed in blank;

(vii)an executed Perfection Certificate;

(viii)the results of a search of the UCC filings with respect to each Loan
Party; and





84



 

 

(ix)insurance certificates satisfying the requirements of Section 5.05.

(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Goodwin Procter LLP, counsel for the Loan Parties, and covering such
matters relating to the Borrower, this Agreement, or other Loan Documents as the
Administrative Agent shall reasonably request.

(d)The Administrative Agent shall have received:  (i) a copy of each
organizational document of each Loan Party and, to the extent applicable,
certified as of a recent date by the appropriate governmental official or a
certificate signed by an officer of such Loan Party certifying that such
organizational document has not been amended, modified or rescinded since they
were last furnished on February 25, 2016 in writing to the Administrative Agent,
and remain in full force and effect as of the date hereof; (ii) signature and
incumbency certificates of the officers of the Loan Parties executing the Loan
Documents to which it is a party as of the Effective Date and prior to the
funding of the Term Loans and Revolving Borrowing as of the Effective Date;
(iii) resolutions of the board of directors or similar governing body of each
Loan Party approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which such Loan Party is a party
as of the Effective Date and prior to the funding of the Term Loans and
Revolving Borrowing, certified as of the Effective Date by such Loan Party as
being in full force and effect without modification or amendment; and (iv) a
good standing certificate (to the extent such concept is known in the relevant
jurisdiction) from the applicable Governmental Authority of each Loan Party’s
respective jurisdiction of incorporation, organization or formation dated as of
a recent date prior to the Effective Date.

(e)The Administrative Agent shall have received all fees due and payable on or
prior to the Effective Date, and, to the extent invoiced at least one day prior
to the Effective Date, shall have been reimbursed for all out of pocket expenses
(including legal fees and expenses) required to be reimbursed by the Borrower
hereunder.

(f)The Administrative Agent shall have received a Borrowing Request relating to
the Borrowing of the Term Loans and the Revolving Borrowing on the Effective
Date.

(g)The Administrative Agent shall have received a Solvency Certificate.

(h)The Administrative Agent shall have received at least three (3) Business Days
prior to the Effective Date all documentation and other information with respect
to the Borrower and the Guarantors required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act, as the Administrative Agent and Lenders shall have reasonably
requested in writing at least ten (10) Business Days prior to the Effective
Date.





85



 

 

(i)The Administrative Agent shall have received copies of the Historical
Financial Statements (which the Administrative Agent acknowledges it has
received as of the date hereof).

(j)[Reserved]

(k)The Administrative Agent (for itself and the Lenders) shall have received a
pro forma consolidated balance sheet, income statement and cash flow statement
for the Borrower and its Subsidiaries (the “Pro Forma Opening Statements”)
giving pro forma effect to the Polaris Tender Offer and any other pro forma
events reasonably requested by the Administrative Agent, and the Borrower’s
financial model or projections, together with such other information as the
Administrative Agent may reasonably request to confirm the tax, legal and
business assumptions made in the Pro Forma Opening Statements and such
projections.

(l)If any Loans funded on the Effective Date are used to finance a portion of
the purchase price of shares pursuant to the Polaris Tender Offer, then (i) all
material governmental approvals necessary in connection with the commencement of
(and such purchase of shares pursuant to) the Polaris Tender Offer shall have
been obtained and shall be in full force and effect, and all applicable waiting
periods shall have expired without any litigation or other action being taken or
threatened by any governmental authority or other parties that would restrain or
otherwise prevent consummation of the Polaris Tender Offer; and (ii) there shall
be no injunction or temporary restraining order which, in the judgment of the
Administrative Agent, would prohibit the consummation of the Polaris Tender
Offer or the making of Loans to finance purchase of shares pursuant to the
Polaris Tender Offer.

(m)The representations and warranties of the Borrower and each Loan Party set
forth in this Agreement shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that it is already qualified or
modified by materiality in the text thereof).

(n)No Default or Event of Default hereunder shall have occurred and be
continuing.

(o)No Material Adverse Effect shall have occurred or exist, and there has been
no event, development or circumstance that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

(p)The Administrative Agent shall have received a certificate of a Responsible
Officer of Borrower certifying that each of the conditions specified in
paragraphs (l), (m), (n) and (o) of this Section 4.01has been satisfied.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
February 28,





86



 

 

2018 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, in each case, is subject to the satisfaction of
each of the following conditions:

(a)The representations and warranties of the Borrower and each Loan Party set
forth in this Agreement shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that it is already qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except to the extent any such representation or
warranty expressly relates to an earlier date, in which case, such
representation or warranty shall be true and correct in all material respects as
of such earlier date), and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower;  provided that with respect to any Delayed Draw Term Loans that
are used to finance Financed Acquisitions, such condition shall be limited to
the Specified Representations and those representations included in the
applicable Financed Acquisition Agreement that are material to the interests of
the Lenders and only to the extent that the Borrower or its applicable
Subsidiary has the right to terminate its obligations under such acquisition
agreement as a result of a breach of such representations, all of which
representations shall be true and correct in all material respects as of the
date of the applicable Borrowing.

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; provided that with respect to any Delayed Draw Term Loans that are
used to finance any Financed Acquisition, such condition shall be deemed
satisfied so long as (i) no Default exists on the date of the applicable
Financed Acquisition Agreement and (ii) no Event of Default under Sections
7.01(a), (b), (h), (i) or (j) shall have occurred and be continuing or shall
exist on the date of the applicable Borrowing, and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower.

(c)Solely in the case of a borrowing of Delayed Draw Term Loans (and/or any
borrowing of Revolving Loans made to finance any Financed Acquisition):

(i)immediately after giving effect to the funding of Delayed Draw Term Loans and
the consummation of all related transactions consummated in connection
therewith, the Consolidated Total Net Leverage Ratio of the Borrower (calculated
on a Pro Forma Basis as of the most recent fiscal quarter end for which
Financial Statements are available) shall not exceed 3.25x;





87



 

 

(ii)the substantially concurrently with the funding of such Loans, a Financed
Acquisition (for the avoidance of doubt, approved by each Lender) shall have
been consummated, in accordance in all material respects with all applicable
laws and approvals of Governmental Authorities, and on the terms set forth in
the applicable Financed Acquisition Agreement (or other terms reasonably
satisfactory to the Administrative Agent).  The Financed Acquisition Agreement
and related documentation shall be reasonably satisfactory to the Administrative
Agent (including, without limitation, the amount and forms of the consideration
to be paid in connection with the applicable Financed Acquisition, and the
capital structure of subsidiaries acquired or to be formed in connection with
the applicable Financed Acquisition), and no material provision of such
documentation shall have been waived, amended, supplemented or otherwise
modified in any respect adverse to the Administrative Agent or the Lenders
without approval of the Administrative Agent; provided, that not less than seven
(7) Business Days prior to the proposed date of funding of such Loans (or such
shorter period as may be agreed by the Administrative Agent in its discretion),
the Borrower agrees to deliver to the Administrative Agent a substantially final
version of the applicable Financed Acquisition Agreement for review by the
Administrative Agent and its counsel.  The capitalization, structure and equity
ownership of each Loan Party as a result of the applicable Financed Acquisition
shall be satisfactory in all respects to the Administrative Agent and the
Lenders;

(iii)there shall be no injunction or temporary restraining order which, in the
judgment of the Administrative Agent, would prohibit the consummation of the
applicable Financed Acquisition or the making of such Loans in connection
therewith, and no litigation which could reasonably be expected to result in a
material adverse effect on the applicable Financed Acquisition Target or to
materially affect any Financed Acquisition; and

(iv)the Administrative Agent (for itself and the Lenders) shall have received
with respect to the Financed Acquisition Target, a satisfactory quality of
earnings report prepared by an accounting firm reasonably acceptable to the
Administrative Agent (which report may be shared with the Lenders subject to the
terms of a customary non-reliance letter), which will include reviews of
earnings of the Financed Acquisition Target.

In the case of any borrowing of Delayed Draw Term Loans or any Revolving Loans
which are made to finance any Financed Acquisition, the Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower
certifying that each of the conditions specified in this Section 4.02(c) has
been satisfied.





88



 

(d)The Administrative Agent shall have received a Borrowing Request meeting the
requirements of Section 2.03.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V.

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated , in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed
(or cash collateralized in accordance with the terms herein), the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01Financial Statements; and Other Information.  The Borrower will
furnish to the Administrative Agent (for distribution to the Lenders):

(a)Via either the EDGAR System or its Home Page, concurrently with the filing of
its annual report on Form 10-K for the fiscal year then ended with the SEC, but
no event later than 120 days after the end of such fiscal year, the financial
statements for such fiscal year as contained in such annual report on Form 10-K
and, as soon as it shall become available, via either the EDGAR System or its
Home Page, the annual report to its holders of Equity Interests for the fiscal
year then ended;

(b)Via either the EDGAR System or its Home Page, (i) concurrently with the
filing of its Quarterly Report on Form 10-Q for the fiscal quarter then ended
with the SEC, but no event later than 60 days after the end of such fiscal
quarter, copies of the financial statements for such fiscal quarter as contained
in its Quarterly Report on Form 10-Q, and, as soon as it shall become available,
via either the EDGAR System or its Home Page, a quarterly report to its
shareholders for the fiscal quarter then ended and (ii) concurrently with the
filing thereof with the SEC, copies of any pro forma financial statements filed
under Regulation S-X or other financial statements filed with the SEC related to
any Financed Acquisition;

(c)Via either the EDGAR System or its Home Page, promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

(d)concurrently with any delivery of financial statements under clause (a) or
(b) above (excluding any pro forma financial statements under clause (b)), a
certificate of a Financial Officer of the Borrower in substantially the form of
Exhibit B (i) certifying, in the case of the financial statements delivered
under clause (b), that such financial statements present



89



 

 

fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis as of the date thereof in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, and (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10;

(e)[Reserved];

(f)as soon as available, and in any event no later than 120 days after the end
of each fiscal year of the Borrower and its Subsidiaries, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow, projected changes in financial position and projected income),
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are prepared in good faith based on estimates, information and
assumptions believed by the Borrower to be reasonable as of the date of such
certificate; and

(g)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms any Loan Document, as the
Administrative Agent or any Lender may reasonably request and to the extent
reasonably available to the Borrower; provided, none of the Borrower or any
Subsidiary will be required to disclose or deliver information (i) in respect of
which disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by any law or by any binding
agreement or (ii) that is subject to attorney-client privilege or constitutes
attorney work product.

SECTION 5.02Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (for distribution to the Lenders) prompt written notice of
the following:

(a)Promptly upon becoming aware of the existence of any condition or event that
constitutes a Default, written notice thereof specifying the nature and
duration, thereof and the action being or proposed to be taken with respect
thereto;

(b)Promptly upon becoming aware of any litigation or of any investigative
proceedings by a Governmental Authority commenced or threatened in writing
against the Borrower or any of its Subsidiaries of which they have notice, the
outcome of which could reasonably be expected to have a Material Adverse Effect
on the Borrower and its Subsidiaries on a consolidated basis, written notice
thereof and the action being or proposed to be taken with respect thereto;

(c)The occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and





90



 

 

(d)Promptly after any occurrence or after becoming aware of any condition
affecting the Borrower or any Subsidiary that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03Existence; Conduct of Business.  Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of the Borrower’s business when taken as a whole, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except, in each case, where failure to maintain
such requisite authority or failure to maintain such right, qualification,
license, permit, franchise, governmental authorization, intellectual property
right, license or permit would not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted or
as are reasonably related, incidental, ancillary or complementary to or a
natural extension of the same.

SECTION 5.04Payment of Obligations.  Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all federal income and other material Taxes,
before the same shall become delinquent or in default (taking into account
applicable grace periods), except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect;
provided, that each Loan Party will, and will cause each Subsidiary to, remit
material withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when due and payable, notwithstanding the foregoing
exceptions.

SECTION 5.05Maintenance of Properties.  Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear and
damage by fire or other casualty excepted.

SECTION 5.06Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which true and complete entries in all material respects in accordance with GAAP
will be made reflecting all of its and its Subsidiaries business and financial
transactions, and (b) permit any representatives designated by the
Administrative Agent on behalf of the Lenders (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent, in each case, who
have signed a non-disclosure





91



 

 

agreement in form and substance reasonably satisfactory to the Borrower, and, in
all cases, excluding Excluded Persons), upon reasonable prior written notice, to
visit and inspect its properties, to examine and make copies from its books and
records, including to discuss its affairs, finances and condition with its
officers, all at such reasonable times during Borrower’s normal business hours
and as often as reasonably requested.  The Loan Parties acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ assets
for internal use by the Administrative Agent and the Lenders.  In the absence of
a continuing Event of Default only one such examination in any period of 12
consecutive calendar months shall be conducted (as coordinated by the
Administrative Agent) and shall be at the Borrower’s expense, and during the
continuance of an Event of Default all such examinations shall be at the
Borrower’s expense (and may occur with greater frequency); provided, that any
and all expenses incurred by a Lender pursuant to this Section shall be solely
at such Lender’s expense and Borrower shall have no obligation to reimburse any
such Lender’s expenses.  Notwithstanding anything to the contrary in this
Section, none of the Borrower or any Subsidiary will be required to disclose,
permit the inspection, examination or making copies of abstracts of, or
discussion of, any document, information or other matter (i) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by any law or by any binding
agreement or (ii) that is subject to attorney-client privilege or constitutes
attorney work product.

SECTION 5.07Compliance with Laws.  The Borrower will, and will cause each of its
Subsidiaries to, comply with all material laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.08Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for purposes permitted under Section 3.19.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, to buy or
carry, or to extend credit to others to buy or carry, any Margin Stock or for
any other purpose that entails a violation of any of the Regulations of the
Board, including Regulations T, U and X.  All Letters of Credit will be issued
only to support general corporate purposes of the Borrower and its
Subsidiaries.  The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, or (C)  in any manner that would
result in the violation of  any Sanctions applicable to any party hereto.



92



 

SECTION 5.09Insurance.

(a)General. Each Loan Party will, and will cause each Subsidiary to, maintain
with financially sound and reputable carriers (a) insurance in such amounts
(with no greater risk retention) and against such risks (including loss or
damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as the senior officers of the Borrower in the
exercise of their reasonable judgment deem to be adequate, as are customary in
the industry for companies of established reputation engaged in the same or
similar business in the same or similar locations and owning or operating
similar properties and as shall be reasonably satisfactory to the Lenders, and
(b) all insurance required pursuant to the Collateral Documents.  The Borrower
will furnish to the Administrative Agent, upon reasonable request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. The Borrower shall deliver, within 90 days after the Effective Date,
to the Administrative Agent endorsements (x) to all property or casualty
insurance policies covering Collateral naming the Administrative Agent as lender
loss payee, (y) to all general liability and other liability policies naming the
Administrative Agent an additional insured, which endorsements shall be in
effect at all times and (z) providing that 30 days’ advance notice will be given
to Administrative Agent prior to any cancellation or non-renewal of such policy
(or 10 days’ advance notice prior to any such cancellation due to non-payment of
premium).  In the event the Borrower or any Subsidiary at any time hereafter
shall fail to obtain or maintain any of the policies or insurance required
herein or to pay any premium in whole or in part relating thereto, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so), in consultation with the Borrower, obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable to ensure
compliance under this Section 5.09.  All sums so disbursed by the Administrative
Agent shall constitute part of the Obligations, payable as provided in this
Agreement.  No later than ninety (90) days (as such period may be extended in
the reasonable discretion of the Administrative Agent) after the Effective Date
(or the date any such insurance is obtained, renewed or extended in the case of
insurance obtained, renewed or extended after the Effective Date), the Borrower
will cause all property and casualty insurance policies with respect to
Collateral to be endorsed or otherwise amended to include a lender’s loss
payable, mortgagee or additional insured, as applicable, endorsement, or
otherwise reasonably satisfactory to the Administrative Agent.

(b)Flood Insurance.  With respect to each Mortgaged Property (if any) that is
located or lies within a “special flood hazard area” as designated on maps
prepared by the Federal Emergency Management Agency (FEMA), the Borrower or
other applicable Loan Party (A) will maintain, with financially sound and
reputable insurance companies, a flood insurance policy or policies (whether or
not coverage is available from the National Flood Insurance Program and whether
or not required by the Flood Laws), in form and substance acceptable to the
Administrative Agent covering each such Mortgaged Property on terms reasonably
acceptable to the Administrative Agent and otherwise sufficient to comply with
all applicable Flood Laws, and (B) promptly upon the reasonable request of the
Administrative Agent, will deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent, including, without limitation, evidence of annual renewals of such
insurance.





93



 

 

SECTION 5.10Additional Subsidiaries.  In the event (i) the Borrower acquires or
creates any Subsidiary (other than an Excluded Subsidiary), or (ii) any Excluded
Subsidiary ceases to be an Excluded Subsidiary after the Effective Date, the
Borrower shall forthwith promptly (and in any event within 60 days (or such
longer time as the Administrative Agent may agree in its sole discretion) after
the acquisition or creation of such Subsidiary, or change in such Subsidiary’s
status as an Excluded Subsidiary) cause such Subsidiary to become a Guarantor by
delivering to the Administrative Agent a Joinder Agreement, duly executed by
such Subsidiary, pursuant to which such Subsidiary agrees to be bound by the
terms and provisions of this Agreement, such joinder to be accompanied by
appropriate corporate resolutions, other corporate organizational documentation
and customary legal opinions upon the request of the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.  Notwithstanding the foregoing, within thirty (30) days following the
consummation of any Financed Acquisition (or such longer time as the
Administrative Agent may agree in its sole discretion), Borrower shall cause
each the target thereof and its Subsidiaries (as applicable) to comply with
Sections 5.10 and 5.11.

SECTION 5.11Additional Collateral; Further Assurances.

(a)The Borrower will, and will cause each Subsidiary (other than an Excluded
Subsidiary) to, cause (i) all of its personal property (whether tangible,
intangible or mixed, subject to the exceptions expressly contained in the
Security Agreement) and (ii) subject to other applicable provisions of this
Agreement, all of its fee-owned real property, if any, having a fair market
value (as reasonably determined by the Borrower) of $5,000,000 or more, to be
subject at all times to first priority, perfected Liens (including a Mortgage,
in the case of such real property)  in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Secured Obligations in accordance
with the terms and conditions of the Collateral Documents, subject in any case
to Liens permitted by Section 6.02.

(b)Without limiting the foregoing, the Borrower will, and will cause each
Subsidiary (other than an Excluded Subsidiary) to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by Section
4.01, as applicable), which may be required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents (and subject to the exceptions set forth therein), all at
the expense of the Borrower.

(c)The Administrative Agent will not enter into any Mortgage in respect of any
real property owned or acquired by the Borrower or any other Loan Party after
the Effective Date until (at least) 45 days after the Administrative Agent has
delivered to the Lenders (which may be delivered electronically) the following
documents in respect of such real property:  (i) a completed flood hazard
determination from a third party vendor; (ii) if such real property is located
in a “special flood hazard area,” (A) a notification to the Borrower or
applicable Loan Party of that fact and (if applicable) notification to the
Borrower or applicable Loan Party that flood insurance coverage is not
available, and (B) evidence of the receipt by the





94



 

Borrower or applicable Loan Party of such notice; and (iii) if such notice is
required to be provided to the Borrower or applicable Loan Party and flood
insurance is available in the community in which such real property is located,
evidence of required flood insurance, which shall comply with the requirements
of Section 5.09(b).

SECTION 5.12Accuracy of Information.  The Borrower will ensure that any written
information, including financial statements or other documents, furnished to the
Credit Parties by or on behalf of the Loan Parties in connection with the Loan
Documents or any amendment or modification thereof or waiver thereunder, taken
as a whole, as of the date of delivery, contains no material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, and when
taken as a whole with all other written information, not materially misleading;
provided, that with respect to any projections, the Borrower covenants only that
it will cause the projections to be prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ materially from the projected results.

SECTION 5.13Consummation of Polaris Tender Offer.  The Borrower will cause the
purchase of tendered shares or equity interests in respect of the Polaris Tender
Offer to be consummated in all material respects in accordance with all
applicable laws and material governmental approvals and, after giving effect
thereto, the Borrower indirectly through VCSPL will own at least 90.0% of all
outstanding shares of capital stock of Polaris.

SECTION 5.14Post-Closing Covenant.  The Borrower agrees to deliver, or cause to
be delivered (or to use commercially reasonable efforts to deliver or cause to
be delivered, to the extent applicable and specified on Schedule 5.14), to the
Administrative Agent, the items described on Schedule 5.14 hereof on or before
the dates specified with respect to such items, or such later dates as may be
agreed to by the Administrative Agent in its reasonable discretion.

ARTICLE VI.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed (or cash
collateralized in accordance with the terms herein), the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)Indebtedness created under the Loan Documents;

(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal



95



 

or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and reasonable fees and expenses reasonably incurred, in
connection with such refinancing;

(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (A) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04(g) and (B) Indebtedness of any Loan Party to
any Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that (A) the Indebtedness so Guaranteed is permitted under this Section 6.01,
(B) Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04(h) and (C) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

(e)Indebtedness arising in connection with the Orogen Series A Preferred Stock,
to the extent permitted under and in accordance with clause (xi) of Section
6.06(a);

(f)Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by Borrower or any other Loan Party in the
ordinary course of business;

(g)Indebtedness incurred to finance Capital Expenditures, including Capital
Lease Obligations, and any Indebtedness incurred or assumed in connection with
the acquisition, construction or improvement of any such assets and secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount  plus other reasonable amounts paid, and reasonable
interest, fees and expenses incurred in connection therewith, result in an
earlier maturity date or decreased remaining weighted average life to maturity
thereof or change the parties directly or indirectly responsible for the payment
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (g) shall not exceed, in each case, the cost of such acquisition,
construction or improvement in the ordinary course of business; provided further
that (A) if secured, the collateral therefor consists solely of the assets being
financed, the products and proceeds thereof and books and records related
thereto, and (B) the aggregate outstanding principal amount of such Indebtedness
does not exceed the greater of (x) $30,000,000 and (y) 3.0% of Consolidated
Total Assets as of the last day of the most recently ended Reference Period for
which Financial Statements are available (and determined in each case without
regard to any write-downs or write-offs);

(h)Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a





96



 

Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (h) shall not exceed $20,000,000 at any
time outstanding;

(i)Indebtedness incurred by Borrower or its Subsidiaries arising (A) from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including customary earn-outs, and any other deferred
payments of a similar nature incurred in connection with any investment by any
Subsidiary), in each case, whether or not evidenced by a note, and incurred or
assumed in connection with any Permitted Acquisition or any asset sale permitted
under this Agreement or Investment permitted under this Agreement (any such
obligations, “Deferred Acquisition Obligations”), so long as no Default or Event
of Default exists and is continuing at the time of incurrence or assumption of
such Indebtedness or would result therefrom, or (B) from guarantees or letters
of credit, surety bonds, performance bonds or other similar obligations securing
the performance of Borrower or any Subsidiary pursuant to such agreements;

(j)Indebtedness in respect of netting services, automatic clearing house
arrangements, overdraft protections and otherwise in connection with deposit
accounts and employees’ credit or purchase cards;

(k)Indebtedness consisting of financing of insurance premiums in the ordinary
course of business;

(l)Indebtedness under Swap Agreements permitted under Section 6.05;

(m)any Transfer Pricing Obligations not covered by Section 6.01(c), and
facilities to finance real estate acquisitions and improvements, and renewals
and refinancings thereof; provided, that any such Indebtedness (other than
Indebtedness related to or arising from Transfer Pricing Obligations) under this
clause (m) shall not exceed $50,000,000 in the aggregate at any time
outstanding;

(n)(A) loans made by (x) Virtusa C.V. to Virtusa Financing C.V. as evidenced by
that certain Promissory Note, dated as of February 25, 2016, in the original
principal amount of $180,000,000, (y) Virtusa Financing C.V. to Virtusa
Netherlands Coöperatief U.A. as evidenced by that certain Promissory Note, dated
as of February 25, 2016, in the original principal amount of $180,000,000, and
(z) Virtusa Netherlands Coöperatief U.A. to VCSPL in the form of a
non-convertible debenture in the original principal amount of $200,000,000, and
in each case, any capitalized interest paid-in-kind or fees thereon (including
premiums) (collectively, the “2016 Polaris Investments”); and (B) loans made by
(w) Virtusa C.V. to Virtusa Financing C.V. as evidenced by that certain
Promissory Note, dated on or about February 6, 2018, in the original principal
amount of $90,000,000, (x) Virtusa Financing C.V. to Virtusa Netherlands
Coöperatief U.A. as evidenced by that certain Promissory Note, dated on or about
February 6, 2018, in the original principal amount of $90,000,000, (y) Virtusa
Netherlands Coöperatief U.A. to VCSPL in the form of non-convertible debentures
in an aggregate original principal amount of $100,000,000, and in each case, any
capitalized interest paid-in-kind or fees thereon (including premiums), and (z)
Virtusa Netherlands Coöperatief U.A. to VCSPL in the





97



 

 

form of compulsory convertible debentures in the original principal amount of
$60,000,000 (collectively, the “2018 Polaris Investments”);

(o)other Indebtedness in an aggregate principal amount not exceeding $30,000,000
at any time outstanding, provided that not more than $7,500,000 in aggregate
principal amount of the foregoing shall be secured Indebtedness;

(p)Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;

(q)Indebtedness consisting of usual and customary take or pay obligations
contained in supply arrangements, incurred in the ordinary course of business;

(r)Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(s)Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees of Borrower or any Subsidiary, their
respective estates, spouses or former spouses issued in exchange for the
purchase or redemption by Borrower or such Subsidiary of its Equity Interests to
the extent permitted by clause (v) of Section 6.06(a);

(t)Indebtedness of any Foreign Subsidiaries incurred to finance working capital
needs or for other general corporate purposes, not to exceed at any time
outstanding $15,000,000;

(u)(A) Indebtedness incurred by VCSPL with respect to a bank guarantee obtained
in connection with the Polaris Tender Offer in an aggregate amount (calculated
on the date of issuance of the bank guarantee and on each date the amount of
such bank guarantee is increased or reduced) not to exceed (x) at any time
during the first 45 days after the date of issuance of such bank guarantee, the
Dollar Amount of $47,000,000, and (y) at any time after the 45th day after the
date of issuance of such bank guarantee, the Dollar Amount of $80,000,000;
provided, that such bank guarantee shall be terminated and expire automatically
no later than the earlier of (i) the delisting of the Polaris and (ii) one year
plus 45 days after the date of issuance of such bank guarantee, and (B) a
Guarantee by the Borrower of Indebtedness permitted under clause (A); and

(v)obligations with respect to Retention Payments.

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall create, incur, assume or permit to exist any Indebtedness (or
any Guarantees of any Indebtedness) other than of the types described under
clauses (f) and (j) of this Section 6.01.

SECTION 6.02Liens.  No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

(a)Permitted Encumbrances;





98



 

(b)Liens created pursuant to any Loan Document;

(c)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02, including any extensions or
amendments thereof; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary (other than proceeds) and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof permitted under Section
6.01(b);

(d)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than proceeds) and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof permitted pursuant to
Section 6.01;

(e)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (g) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;

(f)Liens arising out of Sale and Leaseback Transactions permitted by Section
6.11;

(g)bankers liens, rights of set-off and similar Liens incurred on deposits made
in the ordinary course of business;

(h)Liens on deposits pursuant to Swap Agreements to secure obligations
thereunder to the extent such Swap Agreements are permitted hereunder;

(i)leases, subleases, and non-exclusive licenses or sublicenses granted to third
parties in the ordinary course of business, and exclusive licenses granted to
third parties provided that the fair market value of all property for which
exclusive licenses are granted shall not exceed $10,000,000 at any time during
the term of this Agreement;

(j)Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods;

(k)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;





99



 

(l)Liens arising by operation of law or contract on insurance policies and
proceeds thereof to secure premiums payable thereunder;

(m)Liens arising solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by Borrower or any of its Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

(n)Liens in connection with cash collateral for letters of credit securing real
property leases;

(o)Liens on real property securing Indebtedness incurred by Virtusa (Pvt.)
Limited and permitted under Section 6.01;

(p)in connection with the sale or transfer of any other assets in a transaction
permitted under Section 6.12, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;

(q)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by Borrower or any Subsidiaries in the
ordinary course of business;

(r)Liens constituting a renewal, extension or replacement of any Permitted
Encumbrance;

(s)Liens securing any Indebtedness financing real estate acquisitions and
improvements to the extent permitted under Section 6.01(m); and

(t)other Liens, provided that, as of the Effective Date or immediately after
giving pro forma effect to the creation, incurrence or assumption of any such
Lien or of any Indebtedness secured in reliance on this clause (u) and any
substantially concurrent use of proceeds thereof, the aggregate amount of
Indebtedness secured by such Lien shall not exceed $7,500,000 and to the extent
such Indebtedness is permitted under Section 6.01(o).

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall (i) create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except for any Liens
permitted under clause (a) of the definition of “Permitted Encumbrances” and
Section 6.02(g), or (ii) assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof.

SECTION 6.03Fundamental Changes.  (a)  No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing, (i) any Subsidiary
may merge into or liquidate or dissolve into, or consolidate with, the Borrower
in a transaction in which the surviving entity is the Borrower, (ii) any
Subsidiary (other than a Massachusetts Securities Corporation) may merge into or
liquidate or dissolve into, or consolidate with, any Subsidiary in a transaction
in which the surviving entity is a Subsidiary and, if any party to such merger
is a Loan Party, is or becomes a Loan Party within 30 days (or





100



 

 

such longer period as the Administrative Agent may reasonably agree) of such
merger, liquidation or consolidation, (iii) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Secured Parties; provided, that any such merger involving
a Person that is not a wholly-owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted under Section 6.04 and (iv) any
Subsidiary may merge into or liquidate or dissolve into, or consolidate with,
any other Subsidiary in a transaction in which the surviving entity is a direct
or indirect wholly-owned Subsidiary in connection with consummation of the
Polaris Tender Offer or any Financed Acquisition and, if any party to such a
merger, liquidation or dissolution is a Loan Party, the surviving entity shall
be or become a Loan Party within 30 days (or such longer period as the
Administrative Agent may reasonably agree) of such merger, liquidation or
dissolution.

(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses ancillary, incidental, complementary or reasonably
related thereto.

(c)Notwithstanding the foregoing, any Subsidiary that is a Massachusetts
Securities Corporation may merge into or liquidate or dissolve into, or
consolidate with, only the Borrower, and no other Person or entity.   No
Subsidiary that is a Massachusetts Securities Corporation shall engage in any
business activity other than buying, selling, dealing in or holding securities
on its own behalf, within the meaning of Massachusetts General Law c. 63, § 38B,
and the applicable rules, regulations and directives of the Massachusetts
Department of Revenue.

SECTION 6.04Investments, Loans, Advances, Guarantees and Acquisitions.  No Loan
Party will, nor will it permit any Subsidiary to, make or maintain any
Investments other than:

(a)Investments existing on the date hereof in or to Subsidiaries and set forth
on Schedule 6.04 and any extensions or amendments thereto not increasing the
principal or capital amount thereof;

(b)Permitted Investments;

(c)Capital Expenditures and capitalized software development expenses;

(d)normal trade credit extended in the ordinary course of business and
consistent with prudent business practice;

(e)advances to employees for business related, education or moving expenses to
be incurred in the ordinary course of business in an amount not to exceed
$5,000,000 in the aggregate outstanding at any one time,

(f)Investments by the Borrower and the Subsidiaries (other than a Massachusetts
Securities Corporation) in Equity Interests in, or capital or asset
contributions to,





101



 

 

their respective Subsidiaries; provided, that (i) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations and exceptions applicable to voting stock of a Subsidiary
referred to in Section 5.11) and (ii) the aggregate amount of Investments by
Loan Parties in Subsidiaries that are not Loan Parties (together with
outstanding intercompany loans to Subsidiaries that are not Loan Parties
permitted under Section 6.04(g) and outstanding Guarantees of Indebtedness of
Subsidiaries that are not Loan Parties permitted under Section 6.04(h)) shall
not exceed, at any time outstanding, the greater of (x) $50,000,000 and (y) 5.0%
of Consolidated Total Assets as of the last day of the most recently ended
Reference Period for which Financial Statements are available (in each case
determined without regard to any write-downs or write-offs);

(g)loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary (other than a Massachusetts Securities Corporation) to the Borrower
or any other Subsidiary; provided, that (i) any such loans and advances made by
a Loan Party shall be evidenced by a promissory note pledged pursuant to the
Security Agreement and (ii) the amount of such loans and advances made by Loan
Parties to Subsidiaries that are not Loan Parties (together with outstanding
Investments in Subsidiaries that are not Loan Parties permitted under Section
6.04(f) and outstanding Guarantees of Indebtedness of Subsidiaries that are not
Loan Parties permitted under Section 6.04(h)) shall not exceed, at any time
outstanding, the greater of (x) $50,000,000 and (y) 5.0% of Consolidated Total
Assets as of the last day of the most recently ended Reference Period for which
Financial Statements are available (in each case determined without regard to
any write-downs or write-offs);

(h)Guarantees (other than by a Massachusetts Securities
Corporation)  constituting Indebtedness permitted by Section 6.01; provided,
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party shall (together with
outstanding Investments in Subsidiary that are not Loan Parties permitted under
Section 6.04(f) and outstanding intercompany loans to Subsidiaries that are not
Loan Parties permitted under Section 6.04(g)) shall not exceed, at any time
outstanding, the greater of (x) $50,000,000 and (y) 5.0% of Consolidated Total
Assets as of the last day of the most recently ended Reference Period for which
Financial Statements are available (in each case determined without regard to
any write-downs or write-offs);

(i)Loans or advances made by the Borrower or any Subsidiary (other than a
Massachusetts Securities Corporation) to any Person (including employees) not in
the ordinary course of business not to exceed $5,000,000 in the aggregate
outstanding at any one time;

(j)the Polaris Tender Offer and the Polaris Investments;

(k)Permitted Acquisitions;

(l)Investments in cash and obligations under Swap Agreements permitted by
Section 6.05;

(m)Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;





102



 

(n)Investments received in connection with any insolvency proceedings in respect
of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;

(o)any Financed Acquisition;

(p)Investments acquired in a Permitted Acquisition to the extent that such
investments were not made in contemplation of or in connection with such
Permitted Acquisition and were in existence prior to the date of such Permitted
Acquisition;

(q)upon foreclosure (or transfer of title in lieu of foreclosure) with respect
to any secured Investment in a Person other than the Borrower or a Subsidiary
and that, in each case, was made without contemplation of such foreclosure (or
transfer of title in lieu of foreclosure);

(r)Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit;

(s)the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(t)Investments constituting customary deposits made in connection with the
purchase of goods or services in the ordinary course of business;

(u)Investments consisting of promissory notes and other non-cash consideration,
in each case received in connection with asset sales or dispositions permitted
by Section 6.12; provided that the applicable Loan Party complies with the
requirements of the Security Agreement with respect to any such promissory notes
or other instruments;

(v)advances of payroll payments to employees in the ordinary course of business;

(w)any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(x)Investments to the extent that the consideration for such Investments is made
solely with the Equity Interests of the Borrower;

(y)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom on a Pro Forma Basis, Investments by the Borrower or any
Subsidiary in an aggregate amount, as valued at fair market value at the time
each such Investment is made and not exceeding the Available Amount immediately
prior to the time of the making of any such Investment;

(z)other Investments (as valued at the fair market value (as determined in good
faith by the Borrower) of such Investment at the time each such Investment is
made) in an aggregate amount not exceeding, the greater of (x) $30,000,000 and
(y) 3.0% of





103



 

 

Consolidated Total Assets as of the last day of the most recently ended
Reference Period for which Financial Statements are available (in each case
determined without regard to any write-downs or write-offs); and

(aa)Investments by any Loan Party in any Massachusetts Securities Corporation,
if and only if, and provided that, at the time of and immediately after making
any such Investments the Borrower will, on a Pro Forma Basis, not permit the
Consolidated Total Net Leverage Ratio to be greater than 2.25 to 1.00 (with
Consolidated Funded Debt measured at each such time and Consolidated EBITDA
measured for the most recently ended Reference Period for which Financial
Statements are available).

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall make or maintain any Investments, other than Investments
expressly permitted under Sections 6.04(b), (r) and (w).

SECTION 6.05Swap Agreements.  The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary, or (c) any Swap Agreement as permitted by the Borrower’s investment
policy, as in effect on the Effective Date.

SECTION 6.06Restricted Payments.

(a)No Loan Party will, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so (unless such obligation is
contingent upon the termination of the Commitments and the payment in full of
all Loans, interest and fees hereunder), except:

(i)the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;

(ii)(A) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests to the Borrower or any other Person pro rata and (B) any
Subsidiary may declare and pay Restricted Payments to any Loan Party; provided
that, notwithstanding the foregoing, any Massachusetts Securities Corporation
may declare and pay dividends or other Restricted Payments only to the Borrower,
and not to any Subsidiary or any other Person;

(iii)the Borrower may redeem shares of its capital stock which are “restricted
securities” (as defined in Rule 144 promulgated under the Securities Act of
1933) in an amount not to exceed 5.0% of the aggregate total voting stock of the
Borrower issued and outstanding on a fully diluted basis as of the date hereof;





104



 

 

(iv)the Borrower may redeem shares of its capital stock to settle any applicable
tax obligations of a grantee of shares of any equity award (including any shares
of restricted stock and any stock appreciation rights) which arise in connection
with the vesting, exercise or other taxable event with respect to such awards;

(v)the Borrower may repurchase shares of its capital stock pursuant to and in
accordance with any stock repurchase (or similar) program as approved by the
board of directors of the Borrower for repurchase of up to an aggregate of (i)
$30,000,000, plus (ii) an unlimited amount so long as, solely in the case of
this clause (v)(ii), immediately prior to and after giving effect to any such
repurchase the Consolidated Total Net Leverage Ratio is not greater than 2.25 to
1.00 (with Consolidated Funded Debt measured at each such time and Consolidated
EBITDA measured for the most recently ended Reference Period for which Financial
Statements are available);

(vi)the Transfer Pricing Obligations;

(vii)the Borrower may repurchase Equity Interests upon the cashless exercise of
stock options or warrants if such Equity Interests represent all or a portion of
the exercise price of such options or warrants;

(viii)the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower;

(ix)Deferred Acquisition Obligations;

(x)the Borrower and its Subsidiaries may make additional Restricted Payments in
an aggregate amount not to exceed the Available Amount immediately prior to the
time of the making of such Restricted Payment, provided, that with respect to
such Restricted Payments made with the Available Amount, (A) no Default or Event
of Default shall exist and be continuing at the time of the making of such
Restricted Payment or would result therefrom, and (B) the Borrower shall be in
compliance with a Consolidated Total Net Leverage Ratio of not more than 1.50 to
1.00 on a Pro Forma Basis immediately prior to and after the time of the making
of such Restricted Payment;

(xi)the Borrower may issue and sell the Orogen Series A Preferred Stock pursuant
to the Investment Agreement; provided that within three (3) Business Days
following receipt by the Borrower of the Net Proceeds of such issuance and sale,
the Borrower shall prepay the Term Loans at par (to be applied in direct order
of maturity to the remaining principal installments of Term Loans) in an amount
equal to seventy-five percent (75%) of such Net Proceeds;

(xii)the Borrower may declare and pay cumulative cash dividends on the Orogen
Series A Preferred Stock when and as required pursuant to the





105



 

 

applicable Certificate of Designations; provided that both immediately before
and after paying any such cash dividend no Event of Default exists;

(xiii)(A) the Borrower may purchase, redeem, retire or otherwise acquire for
value the Orogen Series A Preferred Stock in an aggregate amount not to exceed
the Available Amount immediately prior to the time of the making of such
purchase, redemption, retirement or other acquisition for value of the Orogen
Series A Preferred Stock; and (B) the Borrower may purchase, redeem, retire or
otherwise acquire for value the Orogen Series A Preferred Stock at any time on
or after, but not before, the earlier of (A) August 24, 2023 and (B) the date on
which the Obligations (excluding (1) any unasserted contingent Obligations and
(2) LC Exposure to the extent the Borrower has deposited into an LC Collateral
Account (in a manner consistent with the provisions of Section 2.06(j)) an
amount in cash equal to 102% of the LC Exposure as of such date) have been paid
in full and the Commitments of all Lenders hereunder have been terminated;

(xiv)the Borrower may make Restricted Payments from time to time in an aggregate
amount not to exceed twenty-five percent (25%) of the Net Proceeds received by
the Borrower from the issuance and sale of the Orogen Series A Preferred Stock;

(xv)the Borrower may issue (A) Series A Preferred Stock upon conversion of the
Series A-1 Preferred Stock pursuant to the applicable Certificate of
Designations or the Investment Agreement and in connection with such conversion
and (B) Equity Interests (other than Disqualified Equity Interests) upon
conversion of the Orogen Series A Preferred Stock (including, without
limitation, following the occurrence of a Fundamental Change (as defined in the
applicable Certificate of Designations)) and in connection with such conversion;

(xvi)the Borrower, at its option in lieu of paying cash dividends pursuant to
clause (xii) above, may declare and pay such dividends on the Orogen Series A
Preferred Stock in the form of additional Orogen Series A Preferred Stock;

(xvii)the Borrower or its Subsidiaries may make a Restricted Payment to the then
existing shareholders (other than the Borrower) of Polaris in an aggregate
amount not to exceed $3,000,000 per fiscal year; and

(xviii)the Borrower and its Subsidiaries may make any deferred payments payable
in respect of any Financed Acquisition, provided that no Default or Event of
Default shall exist and be continuing at the time of or immediately after the
making of such Restricted Payment.

(b)No Loan Party will, nor will it permit any Subsidiary to, make or agree to
make payment on any Subordinated Indebtedness prohibited by the provisions of
the governing subordination or intercreditor agreement.





106



 

 

SECTION 6.07Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on other terms and
conditions, taken as a whole, not less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties; (b) transactions between or among the Borrower and any wholly-owned
Subsidiary that is a Loan Party and transactions solely between or among
Subsidiaries that are not Loan Parties, in each case, not involving any other
Affiliate; (c) any Investment permitted by Sections 6.04(f),  (g),  (h), or (v);
(d) any Indebtedness permitted under clause (c) of Section 6.01; (e) any
Restricted Payment permitted by Section 6.06; (f) loans or advances to employees
permitted under Section 6.04(e) or 6.04(i); (g) the payment of reasonable fees
and expense reimbursements to directors of the Borrower or any Subsidiary who
are not employees of such Borrower or any Subsidiary, and compensation, bonuses
and severance and employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of the Borrower or
its Subsidiaries in the ordinary course of business; (h) customary employment
and consulting agreements entered into the ordinary course of business; (i) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s board of directors;
(j) intercompany transactions, including the (A) provision of management
services and other corporate overhead services, (B) provision of personnel to
other locations within the Borrower’s consolidated group on a temporary basis
and (C) provision, purchase or lease of services, operational support, assets,
equipment, data, information and technology, that, in the case of any such
intercompany transaction referred to in this clause (j), are subject to
reasonable reimbursement or cost-sharing arrangements (as determined in good
faith by the Borrower), which reimbursement or cost sharing arrangements may be
effected through transfers of cash or other assets or through book-entry credits
or debits made on the ledgers of each involved Subsidiary (provided that any
such intercompany transaction is either (1) entered into in the ordinary course
of business or (2) otherwise entered into pursuant to the reasonable
requirements of the business of the Borrower and the Subsidiaries); and (k) any
transaction involving consideration or value of less than $1,000,000; provided,
however, that this Section shall not limit the operation or effect of, or any
payments under, (i) any license entered into in the ordinary course of business
on customary terms between any Subsidiary and Borrower or any other Subsidiary
or (ii) any agreement with respect to any joint venture to which Borrower or any
Subsidiary is a party entered into in connection with, or reasonably related to,
its lines of business (provided that such agreement is approved by Borrower’s
board of directors).  Notwithstanding the foregoing, no Subsidiary that is a
Massachusetts Securities Corporation may sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any Subsidiary
that is not a Loan Party.

SECTION 6.08Restrictive Agreements.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Equity Interests or to make or repay loans or advances to
the





107



 

 

Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary or assets that is or are to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases restricting
the assignment thereof and (vi) the foregoing shall not apply to any stockholder
agreement, charter, by-laws or other organizational documents of Borrower or any
Subsidiary as in effect on the date hereof and as amended to the extent
permitted hereunder, (vii) the foregoing shall not apply to any Permitted
Encumbrances, and (viii) clauses (a) and (b) of the foregoing shall not apply to
restrictions on pledging joint venture interests included in customary
provisions in joint venture agreements or arrangements and other agreements and
other similar agreements applicable to joint ventures.

SECTION 6.09Amendment to Material Documents; Fiscal Year.  No Loan Party will,
nor will it permit any Subsidiary to, amend, modify or waive any of its rights
under any agreement relating to any Subordinated Indebtedness in a manner
materially adverse to the Lenders.  Borrower will not, nor will it permit any
Subsidiary to, amend or modify its certificate or articles of incorporation or
organization and bylaws or other organizational or governing documents to the
extent such amendment or modification could reasonably be expected to have a
Material Adverse Effect.  Any Subsidiary that is a Massachusetts Securities
Corporation shall not amend or modify its certificate, articles of incorporation
or organization, or bylaws or other organizational or governing documents in any
material respect.  The Borrower and its Subsidiaries shall not change their
March 31 fiscal year end without the prior written consent of the Required
Lenders.

SECTION 6.10Financial Covenants.

(a)Consolidated Total Net Leverage Ratio.  The Borrower will not permit the
Consolidated Total Net Leverage Ratio as of the last day of any Reference
Period, to be greater than:

(i)3.50 to 1.00, commencing with December 31, 2017 and tested for all quarters
thereafter ending prior to December 31, 2019;

(ii)3.25 to 1.00, commencing with December 31, 2019 and tested for all quarters
thereafter ending prior to September 30, 2020; and

(iii)3.00 to 1.00, commencing with September 30, 2020 and tested for all
quarters thereafter.





108



 

(b)Consolidated Fixed Charge Coverage Ratio.  The Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio as of the last day of any Reference
Period, commencing with December 31, 2017, to be less than 1.25 to 1.00.

SECTION 6.11Sale and Leaseback Transaction.  No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after such Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.

SECTION 6.12Asset Sales.  No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or another Subsidiary or otherwise in compliance with Section 6.04),
except:

(a)(i) sales, transfers and dispositions of inventory, obsolete or worn-out
equipment, and other obsolete, worn-out, used or surplus assets or other
property no longer used or useful in the business, in each case in the ordinary
course of business, (ii) inventory and goods held for sale or other immaterial
assets, and (iii) cash and Cash Equivalents;

(b)sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.07;

(c)sales, transfers and dispositions of accounts receivable made only to the
account debtors obligated therefor (excluding sales or dispositions in a
factoring arrangement) in connection with the compromise, settlement or
collection thereof;

(d)sales, transfers and dispositions of Permitted Investments in the ordinary
course of business;

(e)Sale and Leaseback Transactions permitted by Section 6.11;

(f)dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

(g)transfers of cash in the ordinary course of business for equivalent value;

(h)dispositions of non-core assets acquired pursuant to a Permitted Acquisition
or other Investment permitted hereunder in an aggregate amount not to exceed 20%





109



 

 

of the total consideration of the total assets acquired in such Permitted
Acquisition or other Investment;

(i)licenses of patents, trademarks and other intellectual property rights
granted by Borrower or its Subsidiaries in the ordinary course of business and
not interfering in any respect with the ordinary conduct of the business of
Borrower or such Subsidiary and leases, subleases, licenses or sublicenses of
any real or personal property;

(j)sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold, and other than any Massachusetts Securities Corporation) that are not
permitted by any other clause of this Section; provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (j) shall not exceed at the time of such disposition
an amount equal to 15% of Consolidated Total Assets as of the last day of the
most recently ended Reference Period for which Financial Statements are
available (in each case determined without regard to any write-downs or
write-offs);, during the term of this Agreement;

(k)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(l)Liens permitted by Section 6.02, Investments permitted by Section 6.04 and
Restricted Payments permitted by Section 6.06;

(m)the sale or other transfer by Virtusa UK Ltd, of its trade debts or accounts
receivable generated from sales to British Telecommunications plc, to Lloyds TSB
Commercial Finance Limited (“Lloyds”), pursuant to the Supplier Finance Facility
Agreement dated September 23, 2008, between Lloyds and Virtusa UK Ltd, as
amended, restated, extended, replaced or otherwise modified in a manner not
adverse to the Lenders in any material respect;

(n)Dispositions of real estate and improvements acquired in connection with the
Acquisition of Polaris; and

(o)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such disposition are promptly applied to the purchase price of
such replacement property;

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.12 (other than those permitted by clauses (b),  (c),  (d),
 (f), (l) and (o) above) shall be made for fair value (as reasonably determined
by the Borrower in good faith).

Notwithstanding the foregoing, (i) any Subsidiary that is a Massachusetts
Securities Corporation may sell, transfer, lease or otherwise dispose of its
assets only to the Borrower or another Loan Party, and not to any other Person,
and (ii) the Borrower and other Loan Parties may transfer the Equity Interests
in or assets of any Massachusetts Securities Corporation only to another





110



 

Loan Party and not to any Person.  For the avoidance of doubt, issuances and
sales by the Borrower of its own Equity Securities are not restricted by this
Section 6.12.

SECTION 6.13Immaterial Subsidiaries.  The Borrower will, from time to time by
written notice to the Administrative Agent, un-designate a sufficient number of
Subsidiaries as Immaterial Subsidiaries, if and to the extent necessary, such
that at all times all Immaterial Subsidiaries, collectively, do not comprise
more than five percent (5%) of the Borrower’s Consolidated Total Assets or
Consolidated EBITDA as of the end of or for the most recently ended Reference
Period for which Financial Statements are available.

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)the Borrower or any other Loan Party shall fail to pay any interest on any
Loan or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of three Business Days;

(c)any representation or warranty made or deemed made by any Loan Party or any
Subsidiary in this Agreement, any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished by or on
behalf of any Loan Party or any Subsidiary pursuant to or in connection with
this Agreement, any Loan Document, or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect (or in any respect if such representation or warranty is
already qualified by concepts of materiality) when made or deemed made;

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(a) through (d), 5.02(a), 5.03 (solely with
respect to legal existence of the Loan Parties), 5.06 or 5.08 or in Article VI;

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or in any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of thirty (30) days after
the earlier of any Loan Party’s knowledge of such breach or written notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender);

(f)any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material





111



 

 

Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and with respect to any Indebtedness which is
convertible into Equity Interests and permitted under Section 6.01, the
conversion of such Indebtedness into Equity Interests in accordance with the
terms thereof shall not constitute, for purposes of this clause (g), an event or
condition which would allow the holder or holders of such Indebtedness to cause
such Indebtedness to become due prior to its stated maturity;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Subsidiary or its debts, or of a substantial part of its
assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i)the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j)the Borrower or any Subsidiary shall become unable, admit in writing its
inability to, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 in value, the payment of which is not fully covered by
insurance in excess of any deductibles not exceeding $1,000,000 in the aggregate
or which is not otherwise covered by an indemnification in favor of the Borrower
or its Subsidiaries, as applicable, shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment





112



 

 

creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;

(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)a Change in Control shall occur;

(n)the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect, including any
notice of termination delivered pursuant to Section 10.08;

(o)except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any material portion of the Collateral, taken as a whole, as
required by this Agreement or any Collateral Document, or (ii) any Lien on any
material portion of the Collateral, taken as a whole, securing any Secured
Obligation shall cease to be a perfected, first priority Lien; or

(p)any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or as a result of the termination of the Commitments and the payment
in full of principal and interest on each Loan and all fees of the Loan Parties
thereunder, shall cease to be in full force and effect; or any Loan Party or any
other Person shall contest in any manner the validity or enforceability of any
Loan Document; or any Loan Party shall deny that it has any or further liability
or obligation under any Loan Document, or shall purport to revoke, terminate or
rescind any Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued but unpaid interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become  due and
payable immediately, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower,  and (iii)
require cash collateral for the LC Exposure in accordance with Section 2.06(j)
hereof; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding and cash collateral for the LC
Exposure, together with accrued but unpaid interest thereon and all fees and
other obligations of





113



 

 

the Borrower accrued hereunder, shall automatically become due and payable, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, if any Event of Default has occurred and
is continuing, the Administrative Agent on behalf of the Lenders may exercise
all rights and remedies of a secured party under the New York Uniform Commercial
Code or any other applicable law.  Without limiting the generality of the
foregoing, if any Event of Default has occurred and is continuing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except for any notice
of default to the extent expressly required under the Loan Documents and/or any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by the Grantor of any cash collateral arising in respect of the
Collateral on such terms as the Administrative Agent deems reasonable, and/or
may forthwith sell, lease, assign give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere, upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery, all
without assumption of any credit risk. With respect to any public or private
sales referred to in the preceding sentence,  the Administrative Agent or any
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and
released.  Each Grantor further agrees, at the Administrative Agent’s request,
to assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere.  The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Article VII, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any
other way relating to the Collateral or the rights of the Administrative Agent
and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements to the extent payable hereunder, to the payment in whole or in
part of the obligations of the Loan Parties under the Loan Documents, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including Section 9-615(a)(3) of the New York UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any Lender
arising out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other





114



 

disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

ARTICLE VIII.

The Administrative Agent

Each of the Lenders and the Issuing Bank, each on behalf of itself and any of
its Affiliates that is a Secured Party, hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.  In addition, to the extent required under the
laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  Except for the final
paragraph of this Article VIII, the provisions of this Article are solely for
the benefit of the Credit Parties, and the Loan Parties shall not have rights as
a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Any Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice





115



 

 

thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered under any Loan
Document or in connection therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other Loan Document or any other agreement, instrument or
document,  (v) the creation, perfection or priority of Liens on the Collateral
or the existence of the Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower thirty (30) days in
advance.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor which shall be a
commercial bank with an office in New York, New York, or an Affiliate of any
such commercial bank, which successor, so long as no Event of Default shall have
occurred and be continuing, shall be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed).    If no successor
shall have been so appointed by the Required Lenders and approved by the
Borrower (to the extent required) and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank with an office in New York, New York, or an Affiliate
of any such commercial bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from





116



 

 

its duties and obligations hereunder.  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and the
Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any amendment thereto or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Documents, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the





117



 

extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Anything herein to the contrary notwithstanding, no Lead Arranger or Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Bank hereunder.

Compliance with Floods Laws.  The Administrative Agent has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Laws and will post on the applicable Platform or
otherwise distribute to each Lender documents that it receives in connection
with the Flood Laws (“Flood Documents”); provided, however, that the
Administrative Agent makes no representation or warranty with respect to the
adequacy of the Flood Documents or their compliance with the Flood Laws.  Each
Lender acknowledges and agrees that it is individually responsible for its own
compliance with the Flood Laws and that it shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
including the Flood Documents posted or distributed by the Administrative Agent,
continue to do its own due diligence to ensure its compliance with the Flood
Laws.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the
UCC.  Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized by the Secured Parties, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Lien granted to or held by
the Administrative Agent upon any Collateral in accordance with Section 9.02(d).
Upon any sale or transfer of assets constituting Collateral or the release of
any Subsidiary from its Guarantee that is permitted pursuant to the terms of any
Loan Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least ten (10) Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred or to evidence
the release of such Guarantor; provided, that (a) the Administrative Agent shall
not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty or to evidence the release of
such Guarantor, and (b) such release shall not in any manner discharge, affect
or





118



 

 

impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
other Subsidiary, including the proceeds of the sale, all of which shall
continue to constitute part of the Collateral.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions, or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for  the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase).  In connection with any such bid (i) the Administrative Agent shall
be authorized by the Secured Parties to form one or more acquisition vehicles
and to assign any successful credit bid to such acquisition vehicle or vehicles
(ii) each of the Secured Parties’ ratable interests in the Obligations which
were credit bid shall be deemed without any further action under this Agreement
to be assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized by the Secured Parties to issue to each of the Secured
Parties, ratably on account of the relevant Obligations which were credit bid,
interests, whether as equity, partnership, limited partnership interests or
membership interests, in any such acquisition vehicle  and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties  pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action.





119



 

Notwithstanding that the ratable portion of the Obligations of each Secured
Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

ARTICLE IX.

Miscellaneous

SECTION 9.01Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, fax or other
electronic communication, as follows:

(i)if to any Loan Party, to it in care of the Borrower at:

Virtusa Corporation

2000 West Park Drive

Westborough, MA  01581

Attention:  Chief Financial Officer

Facsimile No:  (508) 389-7224

 

(ii)if to the Administrative Agent at:

JPMorgan Chase Bank, N.A.
Loan and Agency Services Group

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone No. (312) 732-2593

Facsimile No: (888)-303-9732

Electronic mail: jpm.agency.servicing.1@jpmorgan.com

(iii)with a copy to:

One International Place, 42nd Floor

Boston, MA 02110

Attention: Stacy Benham, Vice President

Telephone No.: (617) 428-2172

 

(iv)if to the Issuing Bank, to JPMorgan Chase Bank, N.A. at:

10 S. Dearborn, Floor L2

Chicago, Illinois 60603



120



 

Attention: PJ Balaji, LC Account Manager

Telephone No.: 855-609-9959

Facsimile No:  (888)  303-9732

Electronic mail: chicago.lc.agency.activity.team@jpmorgan.com

 

(v)if to any other Lender, to it at its address (or telecopy number or e-mail
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c)Any party hereto may change its address or telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d)Electronic Systems.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.





121



 

 

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

SECTION 9.02Waivers; Amendments.  (a)  No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise
have.  No waiver of any provision of this Agreement or consent to any departure
by the Borrower therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)Subject to Section 2.14(b) and Section 9.02(c) through 9.02(f) below and
except as provided in Section 2.21 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement (including any Incremental
Term Loan Amendment) shall (i) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender) (it being understood that a waiver of any condition precedent or the
waiver of





122



 

 

any Default, Event of Default or mandatory prepayment shall not constitute an
increase of any Commitment), (ii) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby (including any such Lender
that is a Defaulting Lender), provided, however, that only the consent of the
Required Lenders shall be necessary to amend the provisions with respect to the
application or amount of the default rate described in Section 2.13(c) or waive
any obligation of any Borrower to pay interest or fees at such default rate and
with respect to amendments to any financial covenant ratios or related
definitions, the impact of which may reduce interest, (iii) postpone the
scheduled date of payment or amortization of the principal amount of any Loan or
LC Disbursement, or any  date for payment of any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment (in
each case excluding, for the avoidance of doubt, mandatory prepayments under
Section 2.11), or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender directly and adversely affected
thereby (including any such Lender that is a Defaulting Lender), (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
release the Borrower from its Obligations without the written consent of each
Lender, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or, except as provided in the following clause (viii), any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (it
being understood that, solely with the consent of the parties to an Incremental
Term Loan Amendment, Incremental Term Loans may be included in the determination
of the Required Lenders, the Required Revolving Lenders and the Required Term
Lenders, as applicable,  on substantially the same basis as the Commitments and
the Term Loans are included on the Effective Date) (provided that with the
consent of the Administrative Agent, the provisions of this Section and the
definition of the term “Required Lenders” may be amended to include references
to any new class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the existing classes of Loans or Lenders), (vii) change Section
2.20, without the consent of each Lender (other than any Defaulting Lender),
(viii) change the definition of “Required Revolving Lenders” or “Required Term
Lenders”, without the written consent of each Revolving Lender or each Term
Lender, respectively (other than any Defaulting Lender), (ix) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than Lenders holding Loans of any other Class, without the written
consent of the Required Revolving Lenders and the Required Term Lenders, as the
case may be, of the Class of Loans adversely affected thereby, (x) release all
or substantially all of the Loan Guarantors from their obligations under the
Loan Guaranty, without the written consent of each Lender (other than any
Defaulting Lender) (except as otherwise expressly provided for herein), or (xi)
except as provided in paragraph (d) of this Section, release all or
substantially all of the Collateral (except as otherwise expressly provided for
herein), without the written consent of each Lender (other than any Defaulting
Lender); provided further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be (it being understood that any change to
Section 2.20 shall require the





123



 

 

consent of the Administrative Agent and the Issuing Bank); provided further,
that no such agreement shall amend or modify the provisions of Section 2.06 or
any letter of credit application and any bilateral agreement between the
Borrower and the Issuing Bank regarding the Issuing Bank’s Letter of Credit
Commitment or the respective rights and obligations between the Borrower and the
Issuing Bank in connection with the issuance of Letters of Credit without the
prior written consent of the Borrower, the Administrative Agent and the Issuing
Bank, respectively.  The Administrative Agent may also amend Schedule 2.01A or
2.01B to reflect assignments entered into pursuant to Section 9.04.

(c)Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (1) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

(d)If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender (or each affected Lender) and that has been approved by the Required
Lenders, the Required Term Lenders, or the Required Revolving Lenders, the
Borrower may replace such Non-Consenting Lender in accordance with Section 2.19;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this
paragraph).

(e)If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

(f)The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to or held by
the Administrative Agent upon any Collateral (i) upon the termination of all the
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than (A) contingent obligations and (B) Secured Swap Obligations and
Secured Banking Services Obligations as to which arrangements satisfactory to
the applicable Swap Provider or Banking Services Provider have been made), and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made), (ii) constituting property being sold or
disposed of if the Borrower





124



 

 

certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property leased to the Borrower or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, (v) as otherwise permitted by,
but only in accordance with, the terms of any Loan Document, or (vi) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Any such release shall not in any manner
discharge, affect, or impair the Secured Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Domestic Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

SECTION 9.03Expenses; Indemnity; Damage Waiver.  (a)  The Loan Parties, jointly
and severally, shall pay or promptly reimburse (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, Lead Arrangers and
their respective Affiliates (limited, in the case of legal costs, to the
reasonable and documented  fees, charges and disbursements of one primary
counsel for the Administrative Agent and Lead Arrangers collectively (including
reasonably necessary local counsel for the Administrative Agent and Lead
Arrangers collectively), in connection with the syndication of the credit
facilities provided for herein, (ii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (limited in the
case of legal costs,  to the reasonable and documented  fees, charges and
disbursements of one primary counsel for the Administrative Agent and reasonably
necessary local counsel for the Administrative Agent), in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (iii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iv) all documented out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender (limited in the case
of legal costs,  to the reasonable and documented fees, charges and
disbursements of one primary counsel to all such persons, collectively, one
local counsel for each other relevant jurisdiction, to all such persons,
collectively, and additional counsel (to be shared by similarly situated
persons) in light of conflicts of interest for the Administrative Agent, the
Issuing Bank or any Lender) during the existence of an Event of Default, in
connection with the enforcement, collection or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during the existence of an Event of Default and during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)Each of the Loan Parties, jointly and severally, shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the





125



 

 

foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related reasonable and documented
expenses, (limited in the case of legal costs,  to the fees, charges and
disbursements of one primary counsel to all such persons, collectively, one
local  counsel to all such persons, collectively, for each other relevant
jurisdiction, and additional counsel (to be shared by similarly situated
persons) in light of conflicts of interest for any Indemnitee), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit),  or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower or any other
Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent (a) that
such losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, or willful misconduct of
such Indemnitee or material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document or (b) any dispute solely among the Indemnitee
that does not involve an act or omission of the Borrower or any of its
Affiliates (other than any claims against an Indemnitee in its capacity as an
administrative agent or arranger or any similar role under the Loan
Documents).This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent or
the Issuing Bank in their capacity as such.

(d)To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
clause (d) shall relieve the Borrower of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.





126



 

 

(e)All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04Successors and Assigns.  (a)  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution or
Excluded Person) all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitment, participations in
Letters of Credit and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A)the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Loan or Revolving
Commitment to an assignee that is a Lender immediately prior to giving effect to
such assignment, an Affiliate of such a Lender or an Approved Fund with respect
to such a Lender and (y) all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C)the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii)Assignments shall be subject to the following additional conditions:





127



 

 

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default under Section 7.01(a), (b), (d) (solely as it
relates to a breach of Section 5.01 and Section 6.10), (f), (g), (h) or (i) has
occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:





128



 

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (i) has
not been established for the primary purpose of acquiring any Loans or
Commitments,  (ii) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (iii) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, (c) a Defaulting Lender or its Lender Parent, or (d) the
Borrower or any of its Subsidiaries or other Affiliates.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the





129



 

 

Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution or Excluded
Person, in all or a portion of such Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that directly or adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Sections 2.17(f) and (g) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the information and documentation required under
2.17(g) will be delivered to the Borrower and the Administrative Agent)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to





130



 

receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive.

(d)Each Lender that sells a participation agrees to effectuate the provisions of
Section 2.19(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)Any assignment or participation made to an Excluded Person in violation of
this Section 9.04 shall not be void, but the other provisions of this Section
9.04 shall apply.  If any assignment or participation is made to an Ineligible
Institution or Excluded Person in violation of this Section 9.04, the Borrower
may, at its sole expense and effort, upon notice to the Ineligible Institution
or Excluded Person, as the case may be, and the Administrative Agent,
(A) terminate the Commitment of the applicable Ineligible Institution or
Excluded Person and repay all Obligations (other than Unliquidated Obligations
that have not yet arisen) of the Borrower owing to such Ineligible Institution
or Excluded Person, as the case may be, in connection with such Commitment
and/or (B) require such Ineligible Institution or Excluded Person, as the case
may be, to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement and any applicable participation agreement to
one or more Persons (other than an Ineligible Institution or Excluded Person) at
the lesser of (x) the principal amount thereof and (y) the amount that such
Ineligible Institution or Excluded Person, as the case may be, paid to acquire
such interests, rights and obligations.

SECTION 9.05Survival.  All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement or any
Loan Document





131



 

 

shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06Counterparts; Integration; Effectiveness; Electronic
Execution.  (a)This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

SECTION 9.07Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.





132



 

 

SECTION 9.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, upon any
amount becoming due and payable by the Borrower hereunder (whether at stated
maturity, by acceleration, or otherwise) to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement.  The applicable Lender shall notify the Borrower
and the Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

(b)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the  Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT





133



 

 

IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12Confidentiality.  Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners)
(provided that, unless prohibited by applicable law or court order, the
Administrative Agent, applicable Lender or Issuing Bank, as the case may be,
shall notify the Borrower of any request by any Governmental Authority (other
than any such request in connection with an examination of the Administrative
Agent, applicable Lender or Issuing Bank) for disclosure of any such nonpublic
Information prior to disclosure of such Information), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement any other Loan Document or the enforcement
of rights hereunder or thereunder (provided that the Borrower shall be given
notice thereof and a reasonable opportunity to seek a protective court order
with respect to such Information prior to such disclosure (it being understood
that the refusal by a court to grant such a protective order shall not prevent
the disclosure of such Information thereafter) and any foreclosure, sale or
other disposition of any Collateral in connection with the exercise of remedies
under the Collateral Documents, subject to each potential transferee of such
Collateral having entered into customary confidentiality undertakings with
respect to such Collateral prior to the disclosure thereof to such Person (which
confidentiality obligations will cease to apply to any transferee upon the
consummation of its acquisition of such Collateral)), (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 9.12 or (2) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower that, to





134



 

 

the knowledge of the Administrative Agent or the applicable Lender, Issuing Bank
or Affiliate, is not subject to contractual or fiduciary confidentiality
obligations, or (i) on a confidential basis to (1) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
hereunder or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities hereunder.  For the purposes of this Section, “Information” means all
information received from or on behalf of  any Loan Party relating to any Loan
Party or its business pursuant to or in connection with the Loan Documents,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to or
concurrently with disclosure by such Person and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13Material Non-Public Information.

(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND  ITS AFFILIATES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.14Several Obligations; Nonreliance; Violation of Law.  The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder.  Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein.  Anything contained in this Agreement to the





135



 

 

contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any Requirement of
Law.

SECTION 9.15USA PATRIOT Act.  Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”) hereby notifies each Loan Party that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Act.

SECTION 9.16Appointment for Perfection.  Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control.  Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent (if
applicable) or otherwise deal with such Collateral in accordance with the
Administrative Agent’s instructions.

SECTION 9.17Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of





136



 

 

a Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.19No Fiduciary Duty, etc.  The Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other
person.  The Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated
hereby.  Additionally, the Borrower acknowledges and agrees that no Credit Party
is advising the Borrower as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  The Borrower shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Credit Parties shall have no responsibility or
liability to the Borrower with respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Credit Party, together with its affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, any Credit Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies.  The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.





137



 

 

SECTION 9.20Amendment and Restatement of Existing Credit Agreement.  On the
Effective Date, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety but, for the avoidance of doubt, shall not constitute
a novation, discharge, rescission, extinguishment or substitution of the
parties’ rights and obligations thereunder, (b) the respective “Commitments”
thereunder (and as defined therein) shall automatically continue as
“Commitments” herein, (c) the rights and obligations of the parties hereto
evidenced by the Existing Credit Agreement shall be evidenced by this Agreement
and the other Loan Documents, (d) the “Revolving Loans” under (and as defined
in) the Existing Credit Agreement shall remain outstanding and be continued as,
and converted to, Revolving Loans hereunder and the “Term Loans” under (and as
defined in) the Existing Credit Agreement shall remain outstanding and be
continued as, and converted to, Term Loans hereunder (and in the case of
Revolving Loans and/or Term Loans that are Eurodollar Loans, with the same
Interest Periods or the remaining portions of such Interest Periods, as
applicable, established therefor under the Existing Credit Agreement), and shall
bear interest and be subject to such other fees as set forth in this Agreement,
and (e) the security interests granted under the Collateral Documents shall
continue to secure the Secured Obligations.  In connection with the foregoing,
(x) all such Loans and all participations in Letters of Credit and LC Exposure
that are continued hereunder shall immediately upon the effectiveness of this
Agreement, to the extent necessary to ensure the Lenders hold such Loans and
participations ratably, be reallocated among the Lenders in accordance with
their respective Applicable Percentages, as evidenced on Schedule 2.01A, (y)
each applicable Lender to whom Loans are so reallocated shall make full cash
settlement on the Effective Date, through the Administrative Agent, as the
Administrative Agent may direct with respect to such reallocation, in the
aggregate amount of the Loans so reallocated to each such Lender, and (z) each
applicable Lender hereby waives any breakage fees in respect of such
reallocation of Eurodollar Loans on the Effective Date.  All interest and fees
and expenses, if any, owing or accruing under or in respect of the Existing
Credit Agreement to the Effective Date shall be calculated as of the Effective
Date (pro-rated in the case of any fractional periods), and shall be paid on the
Effective Date.

SECTION 9.21Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;





138



 

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X.

LOAN GUARANTY

SECTION 10.01Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, the Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”); provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

SECTION 10.02Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection.  Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue the Borrower, any
Loan Guarantor, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03No Discharge or Diminishment of Loan Guaranty.  (a)Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Guaranteed Obligations), including:  (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any





139



 

change in the corporate existence, structure or ownership of the Borrower or any
other Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party, or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender, or any other
Person, whether in connection herewith or in any unrelated transactions.

(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the payment in full in cash of the Guaranteed Obligations).

SECTION 10.04Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party, or any other Person.  Each Loan Guarantor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder.  The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty, except to the extent the
Guaranteed Obligations have been fully paid in cash.  To the fullest extent





140



 

 

permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

SECTION 10.05Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06Reinstatement; Stay of Acceleration.  If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
Issuing Bank and the Lenders are in possession of this Loan Guaranty.  If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08Termination.  Each of the Lenders and the Issuing Bank may continue
to make loans or extend credit to the Borrower based on this Loan Guaranty until
five days after it receives written notice of termination from any Loan
Guarantor.  Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of that Guaranteed Obligations.
Nothing in this Section 10.08 shall be deemed to constitute a waiver of, or
eliminate, limit, reduce or otherwise impair any rights or remedies the
Administrative Agent or any Lender may have in respect of, any Default or Event
of Default that shall exist under clause (o) of Article VII hereof as a result
of any such notice of termination.

SECTION 10.09Taxes.  Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law.  If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with





141



 

 

applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.

SECTION 10.10Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent, the Issuing Bank or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”).  This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Administrative Agent, the Issuing Bank and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person shall have any right or claim under this Section with respect to
such Maximum Liability, except to the extent necessary so that the obligations
of any Loan Guarantor hereunder shall not be rendered voidable under applicable
law.  Each Loan Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each Loan Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders hereunder, provided that
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability. Notwithstanding any other
provision of this Loan Guaranty, the amount guaranteed by each Loan Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Loan Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

SECTION 10.11Contribution.

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following payment in full in cash of the
Guarantor





142



 

Payment and the Guaranteed Obligations (other than Unliquidated Obligations that
have not yet arisen), and all Commitments and Letters of Credit have terminated
or expired or, in the case of all Letters of Credit, are fully collateralized on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank,
and this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations have terminated, such Loan Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.

(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full payment of the
Guaranteed Obligations in cash (other than Unliquidated Obligations that have
not yet arisen) and the termination or expiry (or, in the case of all Letters of
Credit, full cash collateralization), on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, of the Commitments and all Letters of
Credit issued hereunder and the termination of this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations.

SECTION 10.12Liability Cumulative.  The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

SECTION 10.13Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount





143



 

 

of such liability that can be hereby incurred without rendering its obligations
under this Section 10.13 or otherwise under this Loan Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  Except as otherwise provided herein, the obligations
of each Qualified ECP Guarantor under this Section 10.13 shall remain in full
force and effect until the termination of all Swap Obligations.  Each Qualified
ECP Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

[Signature pages follow]

 





144



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

VIRTUSA CORPORATION, as the Boarrower

 

By:

/s/ Ranjan Kalia

 

Name: Ranjan Kalia

Title:   Executive Vice President and Chief Financial Officer

 

 





145



 

 

 

JPMORGAN CHASE BANK, N.A. as the Lender, Issuing Bank and Administrative Agent

 

By:

/s/ Stacy C. Benham

 

Name:  Stacy C. Benham

Title:    Vice President

       

 

 





146



 

 

 

CITIBANK, N.A.

as a Lender

 

By:

/s/ Ronald Homa

 

Name:  Ronald Homa

Title:     Senior Vice President

       

 

 





147



 

 

Wells Fargo Bank, N.A.

as a Lender

 

By:

/s/ Debra DelVecchio

 

Name:  Debra DelVecchio

Title:     Managing Director

       

 

 





148



 

 

HSBC BANK USA,  National Association

as a Lender

 

By:

/s/ Frank M. Eassa

 

Name:  Frank M. Eassa

Title:     Senior Vice President ,

            Corporate Banking

 

 





149



 

 

PNC BANK, National Association

as a Lender

 

By:

/s/ Michael Richards

 

Name:  Michael Richards

Title:     SVP & Managing Director

 

 





150



 

 

SILICON VALLEY BANK, as a Lender

 

By:

/s/ Jon Wolter

 

Name:  Jon Wolter

Title:    Vice President

 

 





151



 

 

Bank of America, N.A.

as a Lender and Issuing Bank

 

By:

/s/  Molly Kropp

 

Name: Molly Kropp

Title:   Vice President

 

 





152



 

 

CITIZENS BANK, N.A.

as a Lender

 

By:

/s/ William M. Clossey

 

Name: William M. Clossey

Title:    Sr. Vice President

 

 

 

 

153

